Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 1 of 105 PageID #: 478




          EXHIBIT A
   Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 2 of 105 PageID #: 479

AO 398 (Rev. 01/09) Notice of a Lawsuit and Request lo Waive Service of a Summons



                                      UNITED STATES DISTRICT COURT
                                                                    for the                                                    ~ElVED
                                                         Eastern District of New York              B                       JUN 212018
    _ _ _ _ _ _P_e_l_legrino et al                                          )                                        DiSTIUCT CLERK'S omce
                                                                                                                                  ~ 38~
                              Plaintiff                                     )
                                 v.                                         )        Civil Action No. 18-cv-3439
          New York State United Teachers et al                              )
                             Defendant                                      )

                  NOTICE OF A LAWSUIT AND REQUEST TOWAIVE SERVICE OF A SUMMONS

To: Northport-East Union Free School Distri_ct______________________________ _
       (Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)


          Why are you getting this?

       A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

        This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within _ 3Q__ days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

          What happens next?

         If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

        If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

          Please read the enclosed statement about the duty to avoid unnecessary expenses.

          I certify that this request is being sent to you on the date below.

Date:           06/20/2018                                                                                    /s/ Paul Niehaus
                                                                                               Signature ofthe attorney or unrepresented party

                                                                                        ________P_a_ul_Niehaus=--------
                                                                                                                 Printed name
                                                                                                       Kirsch & Niehaus PLLC
                                                                                                   150 East 58th Street, 22nd Floor
                                                                                                        New York, NY 10155
                                                                                    -   -- ---------
                                                                                                                    Address

                                                                                     _ _ _ paul.niehaus@kirschniehaus.com
                                                                                                                 E-mail address

                                                                                                               212-623-0223
                                                                                                               Telephone number
   Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 3 of 105 PageID #: 480

AO 399 (01/09) Waiver of the Service of Summons



                                     UNITED STATES DISTRICT COURT
                                                                       for the
                                                       Eastern District of New York             EJ
                        Pellegrino et al                                     )
                              Plaintiff                                      )
                          V.                                                 )   Civil Action No. 2: 18-cv-03439
         New York State United Teachers et al.                               )
                            Defendant                                        )

                                            W AIYER OF THE SERVICE OF SUMMONS

To:     Mr. Paul Niehaus, Kirsch & Niehaus PLLC
             (Name of the plaintiff's attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                06/19/2018            , the date when this request was sent (or 90 days ifit was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


Date:
                                                                                           Signature of the attorney or unrepresented party

        Northport-East Untion Free School District
        Printed name ofparty waiving service ofsummons                                                        Printed name




                                                                                                                Address


                                                                                                             E-mail address


                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 4 of 105 PageID #: 481
        Case 2:18-cv-03439 Document 1 Filed 06/13/18 Page 1 of 15 PagelD #: 1



                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NEW YORK
                      CENTRAL ISLIP DIVISION


       Scott Pellegrino, on behalf of himself         Case No. _ __ __ _
       and all others similarly situated; and
       Christine VanOstrand, on behalf of
       herself and all others similarly situated,

                              Plaintiffs,

       V.

       New York State United Teachers;
       United Teachers of Northport, as
       representative of the class of all chapters
       and affiliates of New York State United
       Teachers; Northport-East Northport
                                                      Plaintiffs' Class-Action Complaint
       Union Free School District, as
       representative of the class of all school
       districts in the state of New York;
       Andrew Cuomo, in his official capacity
       as governor of New York; Barbara
       Underwood, in her official capacity as
       Attorney General of New York; John
       Wirenius, in his official capacity as chair
       of the New York Public Employment
       Relations Board; Robert Hite, in his
       official capacity as member of the New
       York Public Employment Relations
       Board,

                              Defendants.



            Scott Pellegrino and Christine VanOstrand are public-school teachers who bring
      this class action on behalf of themselves and all others similarly situated, seeking re-
      dress for the defendants' past and ongoing violations of their constitutionally pro-
      tected rights. The defendants have violated the class members' constitutional rights




      PLAINTIFFS' CLASS-ACTION COMPLAINT                                          Page 1 ofl5
Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 5 of 105 PageID #: 482
      Case 2:18-cv-03439 Document 1 Filed 06/13/18 Page 2 of 15 PagelD #: 2




     by forcing non-union members to pay compulsory "agency fees" to the New York

     State United Teachers (NYSUT) or its affiliates as a condition of their employment.
         Mr. Pellegrino and Ms. VanOstrand sue on behalf two separate classes. The first

     class consists of "agency-fee payers." These are employees who refuse to join the

     NYSUT or its affiliates but are compelled to pay "fair-share fees" to the union as a

     condition of their employment. See N.Y. Civ. Serv. L. § 208(3)(6) (attached as Ex-
     hibit 1). Ms. VanOstrand is an "agency-fee payer" who refuses to join the NYSUT or

     its affiliates but is nonetheless compelled to remit money to the union. Ms. Vanos-

     trand sues as class representative for all current and former agency-fee payers to the

     NYSUT or its affiliates.
         The second class consists of union members who would have quit the NYSUT

     had they not been compelled to work in an unconstitutional agency shop. Mr. Pelle-

     grino, for example, has chosen to remain a member of the union, even though he

     opposes the NYSUT's collective-bargaining activities and its political and ideological
     advocacy, because resigning his membership would save very little money and would

     not be worth the cost of losing his vote and whatever little influence he might have

     in collective-bargaining matters. Mr. Pellegrino seeks classwide relief on behalf of all

     NYSUT members who retained their membership only because they would have been

     forced to pay "agency fees" had they quit, and he seeks compensatory damages for

     each class member in an amount equal to the "agency fees" that they were forced to

     pay regardless of whether they retained or resigned their union membership.

                                JURISDICTION AND VENUE
         1.   The Court has subject-matter jurisdiction under 28 U.S.C. § 1331, 28

     U.S.C. § 1343, and 28 U.S.C. § 1367.
         2.   Venue is proper because a substantial part of the events giving rise to the

     claims occurred in this judicial district. See 28 U.S.C. § 1391(6 )(2).




     PLAINTIFFS' CLASS-ACTION COMPLAINT                                          Page 2 ofl5
Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 6 of 105 PageID #: 483
       Case 2:18-cv-03439 Document 1 Filed 06/13/18 Page 3 of 15 PagelD #: 3



         3.    Because the claims related to Mr. Pellegrino arose in Suffolk County and Mr.
     Pellegrino resides in Suffolk County, assignment to the Central Islip Division is
     proper.

                                           PARTIES
         4.    Plaintiff Scott Pellegrino resides in Suffolk County, New York.

         5.    Plaintiff Christine VanOstrand resides in Tioga County, New York.
         6.    Defendant New York State United Teachers (NYSUT) is a labor union
     whose headquarters are located at 800 Troy-Schenectady Road, Latham, New York
     12110.

         7.    Defendant United Teachers of Northport is a local union chapter affiliated
     with the NYSUT. It is sued as representative of the class of all chapters and affiliates
     of the NYSUT.
         8.    Defendant Northport-East Northport Union Free School District is a school
     district in Suffolk County, New York. Its offices are located at 158 Laurel Avenue,
     Northport, New York 11768. It is sued as representative of the class of all school

     districts in the state of New York.
          9.   Defendant Andrew Cuomo is the governor of New York. His office is in
                                                                                                 .l
     Albany, New York. Governor Cuomo is the representative of the State and he is sued
     in his official capacity.
          10. Defendant Barbara Underwood is the Attorney General of New York. Her
     offices are in Albany, New York, and New York, New York. She is charged with en-
     forcing the state's laws, including Article 14 of the New York State Civil Service Law

     (also known as the Taylor Law), and she is sued in her official capacity.
          11. Defendant John Wirenius is chair of the New York Public Employment Re-
     lations Board, and defendant Robert Hite is a member of the New York Public Em-




     PLAINTIFFS' CLASS-ACTION COMPLAINT                                           Page 3 of 15
Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 7 of 105 PageID #: 484
        Case 2:18-cv-03439 Document 1 Filed 06/13/18 Page 4 of 15 PagelD #: 4



      ployment Relations Board. They are charged with enforcing the State's public-em-

      ployee collective-bargaining laws, including the Taylor Law, and they are sued in their
      official capacities.

                              STATEMENT OF THE CLAIM
           12. Mr. Pellegrino is a public-school teacher in the Northport-East Northport

      Union Free School District, and he is a member of the NYSUT.
           13. Mr. Pellegrino opposes the NYSUT's political advocacy and collective-bar-

      gaining activities. Nevertheless, he has chosen to remain in the union because he

      would have been forced to continue paying "agency fees" had he resigned, and the
       difference in money between the full membership dues and the "agency fees" would
       not have been worth the loss of his vote and whatever little influence he might be able

       to exert in collective-bargaining matters.

           14. The collective-bargaining agreement negotiated between the Northport-
       East Northport Union Free School District and the United Teachers of Northport
       requires the school district to deduct "agency fees" from the paychecks of nonunion
       members "in an amount equal to the regular and usual monthly dues." See Exhibit 2,
       at page 3.
           15. The collective-bargaining agreement also promises that the union will "in-

       demnify and save the District harmless from any and all costs arising out of litigation
       in any form concerning the application of the provisions of this Article." See Exhibit
       2, at page 4.
           16. The compelled subsidy that Mr. Pellegrino and his fellow school employees
       must pay to the NYSUT as a condition of their employment violates their constitu-
       tional rights-regardless of whether they have chosen to remain in the union (as Mr.
       Pellegrino has) or resign their membership (as the agency-fee payers have).




       PLAINTIFFS' CLASS-ACTION COMPLAINT                                          Page 4 of 15
Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 8 of 105 PageID #: 485
       Case 2:18-cv-03439 Document 1 Filed 06/13/18 Page 5 of 15 PagelD #: 5



          17. Ms. VanOstrand is a public-school teacher in the Union-Endicott Central
      School District. Ms. VanOstrand refuses to join the NYSUT or its affiliates because
      she disapproves of their political advocacy and collective-bargaining activities.

           18. Even though Ms. VanOstrand is not a member of the NYSUT or its affili-
      ates, she is compelled to pay "agency fees" to the NYSUT as a condition of her em-

      ployment.
           19. Ms. VanOstrand does not wish to pay these "agency fees" because she dis-

      approves of the NYSUT's activities and does not wish to subsidize them in any way.
      The compelled subsidy that Ms. VanOstrand and her fellow agency-fee payers must
      remit to the NYSUT as a condition of their employment violates their constitutional

      rights.
           20. Although the Taylor Law allows agency-fee payers to demand a refund of

      money that "represents the employee's pro rata share of expenditures by the [union]
      in aid of activities or causes of a political or ideological nature," N.Y. Civ. Serv. L.
      § 208( 3 )(b ), this does not alleviate the defendants' constitutional violations. A public-

      employee union's collective-bargaining activities are no less political than its lobbying

      and electioneering activities, as all of these actions are directed at the government and
      seek to influence government policy. See Harris v. Quinn, 134 S. Ct. 2618, 2632-33
      (2014). In addition, money is fungible, so when the representative plaintiffs and their
      fellow class members are forced to subsidize the NYSUT's collective-bargaining ac-
      tivities, they are freeing up resources for the NYSUT to spend on political and ideo-
      logical activities. Finally, Mr. Pellegrino and Ms. VanOstrand do not wish to subsidize
      any of the NYSUT's activities, and their compelled support of the NYSUT's collec-
      tive-bargaining activities is no less an affront than their compelled support of the
      NYSUT's political and ideological advocacy.
           21. The law of New York authorizes the NYSUT to extract money from non-
      union members as a condition of their employment. See, e.g., N.Y. Civ. Serv. L.


      PLAINTIFFS' CLASS-ACTION COMPLAINT                                              Page 5 ofl5
Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 9 of 105 PageID #: 486
        Case 2:18-cv-03439 Document 1 Filed 06/13/18 Page 6 of 15 PagelD #: 6



      § 208 ( 3 )( b) (attached to the complaint as Exhibit 1). These state laws are unconsti-

      tutional to the extent that they allow public-employee unions to extract "agency fees"
      from nonmembers-or any type of money from any public employee - as a condition

      of employment and without first securing the employee's affirmative, written, and

      freely given consent.
          22. The NYSUT is acting under color of state law by imposing and collecting

      these "agency fees" from Ms. VanOstrand and her fellow class members, and by

      threatening to impose "agency fees" on Mr. Pellegrino ifhe decides to quit the union.

      SeeN.Y. Civ. Serv. L. § 208(3)(6).

          23. The NYSUT has committed the tort of conversion by appropriating money

      from agency-fee payers without first securing their affirmative, written, and freely

      given consent. The NYSUT cannot defend its tortious conduct by relying on N .Y.

      Civ. Serv. L. § 208( 3 )(b ), because the statute is unconstitutional to the extent it pur-

      ports to shield a public-employee union's compelled extraction of money from
      agency-fee payers. Unconstitutional statutes cannot confer immunity on tortious con-
      duct.

          24. At least two of the recent amendments to the Taylor Law violate the Con-

      stitution by attempting to dissuade and thwart Mr. Pellegrino and Ms. VanOstrand

      from exercising their constitutional right to withhold financial support from the
      NYSUT.

          25. N.Y. Civ. Serv. L. § 208(4)(a) violates the Constitution by requiring public
      employers to turn over an employee's home address to the union whenever an em-

      ployee is hired, reemployed, or promoted or transferred to a new bargaining unit-

      regardless of whether the employee consents and even if the employee opposes this
      disclosure of his personal information. This provision unconstitutionally chills the ex-

      ercise of First Amendment freedoms by giving public-employee unions the home ad-

      dresses of employees who may not wish to join or financially support the union, and


      PLAINTIFFS' CLASS-ACTION COMPLAINT                                             Page 6 ofl5
Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 10 of 105 PageID #: 487
        Case 2:18-cv-03439 Document 1 Filed 06/13/18 Page 7 of 15 PagelD #: 7



      it imposes no restrictions on what the unions may do with this personal information

       that they obtain. Labor unions have a long history of bullying and intimidating anti-

       union employees, and the courts do not and cannot tolerate compelled-disclosure

       laws that chill the exercise of First Amendment freedoms . See NAACP v. Alabama,

       357 U.S. 449 (1958) .

           26. N .Y. Civ. Serv. L. § 208( 1 )(b )( 1) violates the Constitution by limiting a

       public employee's ability to revoke his consent to the deduction of union dues from

       his paycheck. The statute requires an employee who wishes to revoke his union mem-

       bership to do so "in writing in accordance with the terms of the signed authorization"

       that triggered the automatic deduction of his union dues. But this empowers unions

       to create "terms" in their authorization forms that limit an employee's ability to re-

       voke his financial support of the union at a later date . Under 208(1)(6)(1), for exam-

       ple, a union might induce its members to sign an "authorization" form that allows

       them to resign their membership and revoke their dues payments only during a 1 O-

       day "open-enrollment" period that occurs once per year. But a public employee has

       a constitutional right to revoke his membership and financial support of a public-

       employee union at any time, and it cannot be limited by the terms that appear in an

       authorization form .

                   CLASS ALLEGATIONS - AGENCY-FEE PAYERS
            27. Ms. VanOstrand brings this class action under Fed. R. Civ. P. 23(6 )(1 )(A),

        (b)(l)(B), and (6)(3). The class includes all individuals who: (1) are or were em-

        ployed by the State of New York or any of its subunits, including any school district

        in the State; (2) are or were nonmembers of the NYSUT who were compelled by the

        NYUST or its affiliates to pay "agency fees" or "fair-share fees"-regardless of

        whether those fees were remitted to the union, its affiliates, or a third-party organi-




       PLAINTIFFS' CLASS-ACTION COMPLAINT                                          Page 7 of 15
Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 11 of 105 PageID #: 488
         Case 2:18-cv-03439 Document 1 Filed 06/13/18 Page 8 of 15 PagelD #: 8



       zation. The class includes everyone who has ever fallen within this definition, includ-

       ing former or retired teachers or teachers who have moved to other States, and it
       includes anyone who comes within the class definition at any time before the con-

       clusion of this action.
            28. The number of persons in the class makes joinder of the individual class

       members impractical.

            29. There are questions of fact and law common to all class members. Factually,

       all class members are public employees and union nonmembers who have been forced

       to pay "fair-share fees" to the NYSUT as a condition of their employment. Legally,

       the U.S. Constitution and New York tort law afford the same rights to every member

       of the class.

            30. Ms. VanOstrand's claims are typical of other class members, as each class

       member has objected to NYSUT membership yet was subject to "agency fees" de-

       spite their refusal to join the union.
            31. Ms. VanOstrand adequately represents the interests of their fellow class

        members, and she has no interests antagonistic to the class.

            32. A class action can be maintained under Rule 23(b )( 1 )(A) because separate

        actions by class members could risk inconsistent adjudications on the underlying legal
       issues.

            33. A class action can be maintained under Rule 23(b)(l)(B) because an adju-

        dication determining the constitutionality of compulsory "agency fees" will, as a
        practical matter, be dispositive of the interests of all class members.
            34. A class action can be maintained under Rule 23(b )(3) because the common

        questions oflaw and fact identified in the complaint predominate over any questions
        affecting only individual class members. A class action is superior to other available

        methods for the fair and efficient adjudication of the controversy because, among




       PLAINTIFFS' CLASS-ACTION COMPLAINT                                          Page 8 ofl5
Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 12 of 105 PageID #: 489
         Case 2:18-cv-03439 Document 1 Filed 06/13/18 Page 9 of 15 PagelD #: 9



       other things, all class members are subjected to the same violation of their constitu-

       tional rights, but the amount of money involved in each individual's claim would

       make it burdensome for class members to maintain separate actions.

                     CLASS ALLEGATIONS - UNION MEMBERS
            35. Mr. Pellegrino seeks to represent a separate class of union members who

       would have quit the union but chose to remain because they would have been com-

       pelled to pay "agency fees" had they resigned. This class includes all individuals who:

       ( 1) are or previously were employed by the State of New York or any of its subunits,

       including any school district in the State; (2) are or were members of the NYSUT

       who would have quit the union had they not been forced to work in an unconstitu-

       tional agency shop. The class includes everyone who has ever fallen within this defi-

        nition, including former or retired teachers or teachers who have moved to other

       States, and it includes anyone who comes within the class definition at any time be-

        fore the conclusion of this action.

            36. The number of persons in the class makes joinder of the individual class

        members impractical.

            37. There are questions of fact and law common to all class members. Factually,

        all class members are reluctant NYSUT nonmembers who remained in the union

        only because they would have been forced to pay "agency fees" had they resigned.

        Legally, the U.S. Constitution and New York tort law afford the same rights and

        remedies to every member of the class.

            38 . Mr. Pellegrino's claims are typical of other class members, as each class

        member opposes the NYSUT yet has chosen to remain in the union on account of

        the unconstitutional agency-shop arrangement.

            39. Mr. Pellegrino adequately represents the interests of his fellow class mem-

        bers, and he has no interests antagonistic to the class.




       PLAINTIFFS' CLASS-ACTION COMPLAINT                                          Page 9 of 15
Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 13 of 105 PageID #: 490
        Case 2:18-cv-03439 Document 1 Filed 06/13/18 Page 10 of 15 PagelD #: 10



            40. A class action can be maintained under Rule 23(b )( 1 )(A) because separate

       actions by class members could risk inconsistent adjudications on the underlying legal

       issues.
            41. A class action can be maintained under Rule 23(b)(l)(B) because an adju-

       dication determining the constitutionality of compulsory "agency fees" and the ap-

       propriate remedy for reluctant union members such as Mr. Pellegrino will, as a prac-

       tical matter, be dispositive of the interests of all class members.

            42. A class action can be maintained under Rule 23(b )(3) because the common

       questions of law and fact identified in the complaint predominate over any questions

       affecting only individual class members. A class action is superior to other available

       methods for the fair and efficient adjudication of the controversy because, among

       other things, all class members are subjected to the same violation of their constitu-

       tional rights, but the amount of money involved in each individual's claim would

       make it burdensome for class members to maintain separate actions.

                                    CAUSES OF ACTION
           43. Mr. Pellegrino and Ms. VanOstrand are suing the NYSUT and its local af-

       filiates, the school districts, Governor Cuomo, Attorney General Underwood, and the

       members of the Public Employment Relations Board under 42 U.S.C. § 1983 and

       the Declaratory Judgment Act, 28 U.S.C. § 2201, each of which supplies a cause of
       action for the individual and class-wide relief that they are requesting.

           44. Mr. Pellegrino and Ms. VanOstrand are also suing the NYSUT under the

       state-law tort of conversion, and they invoke the supplemental jurisdiction of this

       court over that state-law claim. See 28 U.S.C. § 1367.

                                   DEMAND FOR RELIEF
           45. Mr. Pellegrino and Ms. VanOstrand respectfully request that the court:




       PLAINTIFFS' CLASS-ACTION COMPLAINT                                          Page 10 ofl5
Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 14 of 105 PageID #: 491
        Case 2:18-cv-03439 Document 1 Filed 06/13/18 Page 11 of 15 PagelD #: 11



              a.     certify a class of all nonunion members who have been forced to pay

                     "agency fees " to the NYSUT or its affiliates as a condition of their

                     employment;
              b.     certify a separate class of the NYSUT members who would have re-

                     signed their membership had they not been subject to "agency fees"

                     after quitting;
              c.     declare that Mr. Pellegrino, Ms. VanOstrand, and their fellow class

                     members have a constitutional right to decline to join or financially

                     support a public-employee union, and that they cannot be forced to

                     pay money to a public-employee union as a condition of their em-

                     ployment;

               d.    declare that state tort law protects the right of Mr. Pellegrino, Ms.

                     VanOstrand, and their fellow class members not to have their wages

                     garnished or redirected by the NYSUT without their affirmative, writ-

                     ten, and freely given consent, and that any federal or state law or col-

                     lective-bargaining agreement that purports to override these protec-

                     tions of state tort law by allowing the NYSUT to help itself to the

                     wages and paychecks of school employees-or that compels school

                     employees to consent the garnishment of their wages by the NYSUT

                      as a condition of their employment- is unconstitutional and without

                     legal effect;

               e.     declare N.Y. Civ. Serv. L. § 208(3)(a)- (b) unconstitutional because

                      it allows public-employee unions to extract "agency fees" from non-

                      members as a condition of their employment, and permanently enjoin

                      Governor Cuomo, Attorney General Underwood, the members of

                      the Public Employment Relations Board, the school districts, and all

                      of their officers, agents, servants, employees, attorneys, and any other


       PLAINTIFFS' CLASS-ACTION COMPLAINT                                        Page 11 ofl5
Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 15 of 105 PageID #: 492
        Case 2:18-cv-03439 Document 1 Filed 06/13/18 Page 12 of 15 PagelD #: 12



                     person or entity in active concert or participation with them, from

                     enforcing N.Y. Civ. Serv. L. § 208(3)(a)-(b), or any other provision

                     of state law that authorizes or enforces public-employee union shops;

              f.     declare that all collective-bargaining agreements that compel the rep-

                     resentative plaintiffs and their fellow class members to pay "agency

                     fees" to the NYSUT or its affiliates as a condition of their employment

                     violate the constitutional rights of Mr. Pellegrino, Ms. VanOstrand,

                     and their fellow class members;

               g.    order the NYSUT and its affiliates to repay all "agency fees" that they

                     unconstitutionally extracted from Ms. VanOstrand and her fellow

                     agency-fee class members;

               h.    order the NYSUT and its affiliates to pay compensatory damages to

                     every union member in the class represented by Mr. Pellegrino in an

                     amount equal to the "agency fees" that they were forced to pay re-
                      gardless of whether they retained or resigned their union member-

                     ship;

               1.    permanently enjoin the NYSUT and its affiliates, along with their of-

                      ficers, agents, servants, employees, attorneys, and any other person or

                      entity in active concert or participation with it, from taking or redi-

                      recting any type of money from Mr. Pellegrino, Ms. VanOstrand,

                      their fellow class members, or any other public employee as a condi-

                      tion of their employment and without first obtaining the employee's
                      affirmative, written, and freely given consent;

               J·     permanently enjoin the Northport-East Northport Union Free
                      School District, along with every school district in the State, from de-

                      ducting "agency fees" from the paychecks of non-union members;




       PLAINTIFFS' CLASS-ACTION COMPLAINT                                        Page 12 ofl5
Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 16 of 105 PageID #: 493
       Case 2:18-cv-03439 Document 1 Filed 06/13/18 Page 13 of 15 PagelD #: 13



              k.     permanently enJom the Northport-East Northport Union Free

                     School District, along with every school district in the State, from en-

                     tering into any collective-bargaining agreement that allows a public-

                     employee union to collect or redirect any type of money from a non-

                     union member;

              1.     permanently enjoin the Northport-East Northport Union Free
                     School District, along with every school district in the State, from en-

                     tering into any collective-bargaining agreement that allows a public-

                     employee union to collect or redirect any type of money from any

                     school employee without first securing the employee's affirmative,

                     written, and freely given consent;

               m.    permanently enjoin all of the defendants, along with their officers,

                     agents, servants, employees, attorneys, and any other person or entity

                     in active concert or participation with them, from enforcing any pro-
                     vision of federal or New York law, or any provision of a collective-

                      bargaining agreement, that requires any payment of money as a con-

                     sequence for exercising one's constitutional right not to join or finan-

                      cially support a public-employee union;

               n.     declare that N.Y. Civ. Serv. L. § 208(4)(a) violates the Constitution

                      by requiring public employers to turn over their employees' home

                      addresses to a union without the employee's consent, and perma-

                      nently enjoin Governor Cuomo, Attorney General Underwood, the
                      members of the Public Employment Relations Board, and all of their

                      officers, agents, servants, employees, attorneys, and any other person
                      or entity in active concert or participation with them, from enforcing

                      N.Y. Civ. Serv. L. § 208(4)(a);




       PLAINTIFFS' CLASS-ACTION COMPLAINT                                       Page 13 oflS
Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 17 of 105 PageID #: 494
        Case 2:18-cv-03439 Document 1 Filed 06/13/18 Page 14 of 15 PagelD #: 14



              o.     permanently enJom the Northport-East Northport Union Free

                     School District, along with every school district in the State, from

                     disclosing the home addresses or other personal information of its

                     employees to the NYSUT or any other public-employee union with-

                     out first securing the employee's affirmative, written, and freely given

                     consent, and permanently enjoin the Northport-East Northport Un-

                     ion Free School District, along with every school district in the State,

                     from requiring an employee to consent to the disclosure of their home

                     address to the NYSUT or any other public-employee union as a con-

                     dition of their employment;

               p.    permanently enjoin the NYSUT and its affiliates and chapters, along

                     with their officers, agents, servants, employees, attorneys, and any

                     other person or entity in active concert or participation with them,

                     from seeking or obtaining the home address or other personal infor-

                      mation of any employee who has chosen not to join or financially

                     support the union, or any employee who has declined to give his em-

                     ployer permission to disclose his personal information to the NYSUT;

               q.     declare that N.Y. Civ. Serv. L. § 208(l)(b)(l) violates the Constitu-

                      tion by limiting a public employee's ability to revoke his consent to

                      the deduction of union dues from his paycheck, and permanently en-

                      join all of the defendants, along with their officers, agents, servants,

                      employees, attorneys, and any other person or entity in active concert

                      or participation with them, from enforcing anything in section

                      208( 1 )(b )( 1) or in a signed authorization form that purports to limit

                      a public employee's ability to revoke his union membership or finan -

                      cial support of the union at any time during the calendar year;




       PLAINTIFFS' CLASS-ACTION COMPLAINT                                        Page 14 oflS
Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 18 of 105 PageID #: 495
       Case 2:18-cv-03439 Document 1 Filed 06/13/18 Page 15 of 15 PagelD #: 15



               r.      order the NYSUT, its affiliates and chapters, the Northport-East

                       Northport Union Free School District, and every school district in
                       the State to immediately honor and enforce a public employee's deci-
                       sion to withdraw his membership or financial support of a public-em-

                       ployee union, regardless of the time of year that the decision is made;

               s.      award costs and attorneys' fees under 42 U.S.C. § 1988;
                t.     grant all other relief that the Court may deem just, proper, or equita-
                       ble.

                                                 Respectfully submitted.

                                                  /s/ Paul Niehaus
        JON ATHAN  F. MITCHELL*                   PAUL NIEHAUS
       Mitchell Law PLLC                          Kirsch & Niehaus
       106 East Sixth Street                      150 East 58th Street
       Suite 900                                  22nd Floor
       Austin, Texas 78701                        New York, New York 10155
       (512) 686-3940                             (212) 631-0223
       jonathan@mitchell.law                      paul.niehaus@kirschniehaus.com

        * pro hac vice application
         forthcoming
                                                  Counsel for Plaintiffs and
        Dated: June 12, 2018                      the Proposed Class




       PLAINTIFFS' CLASS-ACTION COMPLAINT                                        Page 15 ofl5
Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 19 of 105 PageID #: 496




        EXHIBIT B
Case 2:18-cv-03439-NGG-RLM
  Case  2:18-cv-03439-JMA-GRBDocument 53-3
                               Document  1-1 Filed
                                               Filed06/06/19
                                                     06/13/18 Page
                                                               Page201 of
                                                                       of 105 PageID
                                                                          2 PageID #: #:
                                                                                      16497



                                New York Civil Service Law § 208
                         Rights accompanying certification or recognition

    1. A public employer shall extend to an employee organization certified or recognized
    pursuant to this article the following rights:

    (a) to represent the employees in negotiations notwithstanding the existence of an
    agreement with an employee organization that is no longer certified or recognized, and in
    settlement of grievances; and

    (b) to membership dues deduction, upon presentation of dues deduction authorization
    cards signed by individual employees.

    2. An employee organization certified or recognized pursuant to this article shall be entitled
    to unchallenged representation status until seven months prior to the expiration of a
    written agreement between the public employer and said employee organization
    determining terms and conditions of employment. For the purposes of this subdivision, (a)
    any such agreement for a term covering other than the fiscal year of the public employer
    shall be deemed to expire with the fiscal year ending immediately prior to the termination
    date of such agreement, (b) any such agreement having a term in excess of three years shall
    be treated as an agreement for a term of three years, provided, however, any such
    agreement between the state and an employee organization representing employees in the
    executive or judicial branches which commences in the calendar year two thousand eleven
    having a term in excess of three years shall be treated as an agreement for a term certain
    specified in such agreement but in no event for a term greater than four years, and (c)
    extensions of any such agreement shall not extend the period of unchallenged
    representation status.

    3. (a) Notwithstanding provisions of and restrictions of sections two hundred two and two
    hundred nine-a of this article, and section two hundred one of the state finance law, every
    employee organization that has been recognized or certified as the exclusive representative
    of employees of the state within a negotiating unit of classified civil service employees,
    employees within a negotiating unit of civilian state employees of the division of military
    and naval affairs or employees in a collective negotiating unit established pursuant to this
    article for the professional services in the state university, for the members of the state
    police or for the members of the capitol buildings police force of the office of general
    services shall be entitled to have deducted from the wage or salary of the employees in such
    negotiating unit who are not members of said employee organization the amount
    equivalent to the dues levied by such employee organization, and the state comptroller shall
    make such deductions and transmit the sum so deducted to such employee organization.
    Provided, however, that the foregoing provisions of this subdivision shall only be applicable
    in the case of an employee organization which has established and maintained a procedure
    providing for the refund to any employee demanding the return any part of an agency shop
    fee deduction which represents the employee’s pro rata share of expenditures by the
Case 2:18-cv-03439-NGG-RLM
  Case  2:18-cv-03439-JMA-GRBDocument 53-3
                               Document  1-1 Filed
                                               Filed06/06/19
                                                     06/13/18 Page
                                                               Page212 of
                                                                       of 105 PageID
                                                                          2 PageID #: #:
                                                                                      17498



    organization in aid of activities or causes of a political or ideological nature only incidentally
    related to terms and conditions of employment. Nothing herein shall be deemed to require
    an employee to become a member of such employee organization.

    (b) Notwithstanding provisions of and restrictions of sections two hundred two and two
    hundred nine-a of this article and section ninety-three-b of the general municipal law, every
    employee organization that has been recognized or certified as the exclusive representative
    of employees within a negotiating unit of other than state employees shall be entitled to
    have deducted from the wage or salary of employees of such negotiating unit who are not
    members of said employee organization the amount equivalent to the dues levied by such
    employee organization and the fiscal or disbursing officer of the local government or
    authority involved shall make such deductions and transmit the sum so deducted to such
    employee organization. Provided, however, that the foregoing provisions of this
    subdivision shall only be applicable in the case of an employee organization which has
    established and maintained a procedure providing for the refund to any employee
    demanding the return of any part of an agency shop fee deduction which represents the
    employee’s pro rata share of expenditures by the organization in aid of activities or causes
    of a political or ideological nature only incidentally related to terms and conditions of
    employment. Nothing herein shall be deemed to require an employee to become a member
    of such employee organization.
Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 22 of 105 PageID #: 499




        EXHIBIT C
Case 2:18-cv-03439-NGG-RLM
  Case  2:18-cv-03439-JMA-GRBDocument 53-3
                               Document 1-2 Filed
                                             Filed06/06/19
                                                   06/13/18 Page
                                                             Page23 of 79
                                                                  1 of 105PageID
                                                                           PageID#:#:18500




                                     AGREEMENT


                                        between



                            NORTHPORT-EAST NORTHPORT
                            UNION FREE SCHOOL DISTRICT


                                           and


                                THE UNITED TEACHERS
                                    of NORTHPORT




                               July 1, 2014 - June 30, 2018
    Case 2:18-cv-03439-NGG-RLM
      Case  2:18-cv-03439-JMA-GRBDocument 53-3
                                   Document 1-2 Filed
                                                 Filed06/06/19
                                                       06/13/18 Page
                                                                 Page24 of 79
                                                                      2 of 105PageID
                                                                               PageID#:#:19501




                                                       TABLE OF CONTENTS

         ARTICLE 1
              RECOGNITION ...................................................................................................      1

         ARTICLE 2
              NEGOTIATION PROCEDURES .........................................................................                     2

         ARTICLE 3
              PAYROLL DEDUCTIONS ...................................................................................               2

         ARTICLE4
              AGENCY FEE AND DUES DEDUCTION ............................................................                           3

         ARTICLE 5
              PAY DATES ........................................................................................................   4

         ARTICLE 6
              RIGHTS OF TEACHERS .....................................................................................             4

         ARTICLE 7
              ACADEMIC FREEDOM .......................................................................................             4

         ARTICLE 8
              GRIEVANCE POLICY .........................................................................................           5

         ARTICLE 9
              JOINT COMMITTEES ..........................................................................................          9

         ARTICLE 10
              MEETINGS .........................................................................................................   10

         ARTICLE 11
              UNION RIGHTS .................................................................................................       11

         ARTICLE 12
              TEACHER WORK DAY - WORK YEAR ............................................................                            13

         ARTICLE 13
              MANAGEMENT RIGHTS ...................................................................................                13

         ARTICLE 14
              SCHOOL CALENDAR .......................................................................................              13




I
J
Case 2:18-cv-03439-NGG-RLM
  Case  2:18-cv-03439-JMA-GRBDocument 53-3
                               Document 1-2 Filed
                                             Filed06/06/19
                                                   06/13/18 Page
                                                             Page25 of 79
                                                                  3 of 105PageID
                                                                           PageID#:#:20502




    ARTICLE 15
         FACULTY ROOMS ............................................................................................      14

    ARTICLE 16
         TEACHER PROFESSIONAL GROWTH ...........................................................                         14

    ARTICLE 17
         MANDATORY IN-SERVICE ..............................................................................             19

    ARTICLE 18
         TEACHER SELECTION ....................................................................................          20

    ARTICLE 19
         PROFESSIONAL EVALUATION PROGRAM ...................................................                             20

    ARTICLE 20
         SEPARATION OF PERSONNEL ......................................................................                  21

     ARTICLE 21
          JOB DESCRIPTION ..........................................................................................     22

     ARTICLE 22
          ADMINISTRATIVE POSITIONS ........................................................................              22

     ARTICLE 23
          VOLUNTARY TRANSFERS ..............................................................................             23

     ARTICLE24
          INVOLUNTARY TRANSFERS ..........................................................................               24

     ARTICLE 25
          TRANSFERS AND STATUS .............................................................................             25

     ARTICLE26
          TEACHER FILES ..............................................................................................   25

     ARTICLE 27
          CLASS COVERAGE ..........................................................................................      26

     ARTICLE 28
          CLASS INTERRUPTIONS .................................................................................          26




                                                                 ii
Case 2:18-cv-03439-NGG-RLM
  Case  2:18-cv-03439-JMA-GRBDocument 53-3
                               Document 1-2 Filed
                                             Filed06/06/19
                                                   06/13/18 Page
                                                             Page26 of 79
                                                                  4 of 105PageID
                                                                           PageID#:#:21503




     ARTICLE 29
          NON-TEACHING DUTIES .................................................................................                 27

     ARTICLE 30
          REGULAR SUBSTITUTE TEACHERS AND PART-TIME TEACHERS ............ 28

     ARTICLE 31
          CONDITIONS OF PROFESSIONAL PRACTICE .............................................. 29

     ARTICLE 32
          RETIREMENT BENEFIT ...................................................................................                35

     ARTICLE 33
          SALARY ............................................................................................................   36

     ARTICLE 34
          APPLICATION OF TEACHERS' SALARY SCHEDULE ..................................... 39

     ARTICLE 35
          INSURANCE .....................................................................................................       40

     ARTICLE 36
          EXTRA COMPENSATION FOR EXTRA SERVICES ........................................ 43

     ARTICLE 37
          COMPENSATION FOR PROFESSIONAL ACTIVITIES ................................... 52

     ARTICLE 38
          COMPENSATION FOR HOME INSTRUCTION ................................................. 53

     ARTICLE 39
          TAX SHELTERED ANNUITY ............................................................................                    53

     ARTICLE 40
          SUMMER SCHOOL ..........................................................................................              53

     ARTICLE 41
          TEACHER ATTENDANCE REVIEW ............................................ :..................... 56

     ARTICLE42
          LEAVES OF ABSENCE .....................................................................................               57

     ARTICLE43
          STAFF SIGN-OUTS . ......................................................................................... 59

                                                                    iii
Case 2:18-cv-03439-NGG-RLM
  Case  2:18-cv-03439-JMA-GRBDocument 53-3
                               Document 1-2 Filed
                                             Filed06/06/19
                                                   06/13/18 Page
                                                             Page27 of 79
                                                                  5 of 105PageID
                                                                           PageID#:#:22504




    ARTICLE44
         PROFESSIONAL DEVELOPMENT FUND ........................................................                         60

    ARTICLE 45
         PROFESSIONAL REGISTERED NURSES ......................................................                          62

    ARTICLE46
         OTHER LEAVES OF ABSENCE .......................................................................                63

    ARTICLE 47
         PERSONAL INJURY BENEFIT .........................................................................              63

    ARTICLE 48
         PROTECTION ............ ........... ............................................................................ 63

     ARTICLE 49
          MISCELLANEOUS PROVISIONS .....................................................................                64

     ARTICLE 50
          DURATION OF AGREEMENT ..........................................................................              64

     ARTICLE 51
          TEACHING ASSISTANTS .................................................................................          65




                                                                iv
Case 2:18-cv-03439-NGG-RLM
  Case  2:18-cv-03439-JMA-GRBDocument 53-3
                               Document 1-2 Filed
                                             Filed06/06/19
                                                   06/13/18 Page
                                                             Page28 of 79
                                                                  6 of 105PageID
                                                                           PageID#:#:23505




                                           WITNESS ETH

            WHEREAS, the Board of Education and the Union recognize and declare that
     providing a quality education for the children of the Northport-East Northport Union Free
     School District is their mutual aim and that the character of such education depends largely
     upon the quality, dedication, and morale of the teaching staff, and

            WHEREAS, the members of the teaching profession are particularly qualified and
     professionally obliged to assist in formulating policies and programs designed to improve
     educational standards, and

            WHEREAS, the Board has a statutory obligation pursuant to Article 14 of the Civil
     Service Law (Chapter 352 of the Laws of 1967, Public Employees Fair Employment Act) to
     negotiate with the Union as the representative of its teaching personnel with respect to
     hours, wages and terms and conditions of employment, and

            WHEREAS, the parties have reached certain understandings which they desire to
     confirm in this Agreement,

             RESOLVED, in consideration of the following mutual covenants, it is hereby agreed
     as follows:

                                            PREAMBLE

           This Agreement entered into this       of             , 2016, by and between the
     Northport-East Northport Union Free School District, hereafter called the District and the
     United Teachers of Northport, hereafter called the Union.

                                           ARTICLE 1
                                          RECOGNITION

             A.    (1)    The District, having duly recognized the United Teachers of Northport
     (New York State United Teachers, AFT, AFL-CIO, and NEA) heretofore, hereby agrees
     that the UTN shall be accorded sole; exclusive, and uribhallenged representation status for
     the teachers of the Northport-East Northport Union Free School District as the term teacher
     is defined below, for the duration of this Agreement.

                 (2)    The term teacher means all certified personnel including Professional
     Registered Nurse below the level of Chairperson.

            8.    The Board and administration agree not to negotiate or officially consult with
     any other teacher organization for the duration of this recognition.

           C.     Such representation may be challenged under conditions set forth in the
     procedures of the Public Employment Relations Board.

                                                  1
Case 2:18-cv-03439-NGG-RLM
  Case  2:18-cv-03439-JMA-GRBDocument 53-3
                               Document 1-2 Filed
                                             Filed06/06/19
                                                   06/13/18 Page
                                                             Page29 of 79
                                                                  7 of 105PageID
                                                                           PageID#:#:24506




            D.     The United Teachers of Northport and the Board of Education subscribe to
    the principle that differences shall be resolved by collective negotiations and the utilization
    of grievance procedures, as provided by this Agreement and Law. Therefore, the United
    Teachers of Northport agree that there shall be no strikes against the School District during
    the term of this Agreement, which terminates on June 30, 2018.

                                         ARTICLE 2
                                  NEGOTIATION PROCEDURES

            A.     It is understood and agreed to by both parties that this contract represents
     their full and entire agreement. All and any matters in dispute or controversy of
     employment raised in negotiations and/or which legally could have been raised in
     negotiations shall be deemed to be completely settled by this agreement for its duration
     (except as explicitly provided for in this agreement). This contract shall be amended only
     upon the voluntary, mutual written agreement of the parties.

            B.     It is contemplated that terms and conditions of employment provided in this
     agreement shall remain in effect until altered by mutual agreement in writing between the
     parties. Nevertheless, because of the special nature of the public educational process, it is
     recognized that matters may from time to time arise of vital mutual concern of the parties
     which have not been fully negotiated. It is in the public interest that the opportunity for'
     mutual discussion of such matters be provided. The parties accordingly agree to cooperate
     in arranging meetings, selecting representatives for discussion, furnishing necessary
     information and otherwise constructively considering and subject to A above, resolving any
     such matters.

            C.     Neither party in any negotiations shall have any control over the selection of
     the negotiating representatives of the other party and each party may select its
     representative from within or outside the school district. While no final agreement shall be
     executed without ratification by the Union and the District, the parties mutually pledge that
     their representatives will be clothed with all necessary power and authority to make
     proposals, consider proposals, and reach compromises in the course of negotiations.

            D.     The initial proposals will be exchanged by February 1 of the year in which the
     contract expires and shall be considered privileged communications as mutually agreed to
     ~~~~-                                                                                       .

                                           ARTICLE 3
                                      PAYROLL DEDUCTIONS

             A.    The District agrees to deduct from the salaries of its teachers dues for the
     United Teachers of Northport as said teachers individually and voluntarily authorize the
     District to deduct and to transmit the monies promptly to said Union. Dues deduction
     authorizations will be in writing on a form agreed to by the Union and the District.




                                                    2
Case 2:18-cv-03439-NGG-RLM
  Case  2:18-cv-03439-JMA-GRBDocument 53-3
                               Document 1-2 Filed
                                             Filed06/06/19
                                                   06/13/18 Page
                                                             Page30 of 79
                                                                  8 of 105PageID
                                                                           PageID#:#:25507




            B.      The United Teachers of Northport will certify to the District in writing the
     current rate of membership dues of the Union named in Section A above. The Union will
     give the District fifteen (15) days written notice prior to the effective date of any change.
     Current dues authorization cards will remain valid unless specifically withdrawn in writing by
     the individual prior to September 15 of the then current school year.

            C.     Deductions referred to in Section A above will be made beginning on or about
     October 15. The District will not be required to honor for any month's deduction any
     authorizations that are delivered to it later than two (2) weeks prior to the distribution of the
     payroll from which the deductions are to be made.

            D.     The District will transfer to the United Teachers of Northport, three (3) days
     after each bi-weekly deductions, all monies due to it.

           E.      Payroll deductions will be made for the following provided that at least
     seventy-five (75) staff members so request:

                   1.      NYSTRS Retirement Loans
                   2.      Teachers Federal Credit Union (including direct
                           deposit via electronic transfer) and such other
                           financial institutions as the parties may mutually
                           agree on.
                   3.      NYSUT Benefit Trust
                   4.      NYSUT sponsored insurance programs.

                                        ARTICLE4
                              AGENCY FEE AND DUES DEDUCTION

            A.      Pursuant to the passage of legislation enabling the implementation of an
     Agency Shop Fee, the District does hereby agree that no later than fifteen (15) days after
     the effective date of employment, each employee who is not a member of the United
     Teachers of Northport will pay to the collective bargaining agent each month a service
     charge toward the administration of this agreement and the representation of such
     employee; provided, however, that each employee will have available to him/her
     membership in the United Teachers of Northport on the same terms and conditions as are
     available to every other member of the Union. The service charge shall be an amount
     equal to the collective bargaining agent's regular and usual initiation fee, if any, and
     monthly dues for each month thereafter in an amount equal to the regular and usual
     monthly dues. The District shall deduct such fee in the same manner the membership dues
     are deducted. The amount collected through the agency fee shall be used to represent the
     individual as a member of the bargaining unit and shall not be used toward expenditures by
     the organization in and of activities or causes of political or ideological nature only
     incidentally related to terms and conditions of employment.

            B.    Any teacher from whom an agency fee has been deducted pursuant to this
     provision who has any objection thereto shall be limited to processing his/her objection in

                                                     3
Case 2:18-cv-03439-NGG-RLM
  Case  2:18-cv-03439-JMA-GRBDocument 53-3
                               Document 1-2 Filed
                                             Filed06/06/19
                                                   06/13/18 Page
                                                             Page31 of 79
                                                                  9 of 105PageID
                                                                           PageID#:#:26508




    accordance with organizational appeal procedures contained in a separate organizational
    document governing such appeals.

           C.     The agency shop fee shall be suspended in the event membership in the
    organization (probationary teachers, tenured teachers and full time regular substitutes)
    drops below ninety (90%) percent of the total number of bargaining unit members
    (probationary teachers, tenured teachers, and full time regular substitutes).

         D.     The UTN will supply, upon the request of the District, proof of total UTN
    membership in probationary teachers, tenured teachers, and full time regular substitutes.

             E.   The UTN will indemnify and save the District harmless from any and all costs
    arising out of litigation in any form concerning the application of the provisions of this
    Article.

                                              ARTICLE 5
                                              PAY DATES

     Pay dates for teachers including extra pay and summer school shall be determined in May
     of the previous school year after agreement with the United Teachers of Northport.

                                             ARTICLE 6
                                        RIGHTS OF TEACHERS

            A.       The private and personal life of any teacher is not within the appropriate
     concern or attention of the District except when it impairs the teacher's effectiveness in the
     classroom or position. Notwithstanding their employment, teachers shall be entitled to full
     rights of citizenship and no legal religious, legal political, or organizational activities of any
     teacher or the lack thereof shall be grounds for any discipline or discrimination with respect
     to the professional employment of such teacher.

           B.      Any significant complaint of substance regarding a teacher made to the
     administration by any parent, student, or other person will be promptly called to the
     teacher's attention and, upon request by the teacher, the name(s) of the complainant.

                                             ARTICLE 7
                                         ACADEMIC FREEDOM

             A.     The nature of American democracy demands that citizens be able to listen to
     all sides of controversial issues, sort out the facts, and arrive at independent conclusions.
     Students in school, therefore, have a right to be exposed to a balanced view of differing
     perspectives of issues which are within their intellectual grasp and are under current
     debate in our society.


                                                     4
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 32
                                                               10 of
                                                                  of 105 PageID#:#:27
                                                                     79 PageID      509




           B.      This right of students imposes certain obligations upon the District, the
     teachers, the administration, and the community.

           C.     The District will attempt through its policies to employ capable teachers,
     supply them with the necessary teaching materials, and maintain an atmosphere of
     academic freedom in the Northport schools.

            D.    The teachers as individuals and through their councils, committees and
     departments, will be responsible for determining when and how to deal with controversial
     issues according to the maturity and needs of students and the policies of the District.

           E.      The community has a right to expect that controversial issues will be
     presented in a fair and unbiased manner and to communicate through proper channels to
     the Board of Education if convinced that they are not.

             F.     The administration will be available to consult with teachers regarding the
     appropriateness of controversial issues. The teacher(s) and the principal shall make a prior
     joint determination with regard to any non-school personnel invited to present a viewpoint
     to students. In the event agreement is not reached the teacher(s) or principal may refer the
     matter to the TAC for review.

            G.     Although the foregoing does not apply to Professional Registered Nurses
     employed by the District, the District acknowledges that the nurses it employs are
     professionals and that they must exercise their professional judgment in accordance with
     the Code of Ethics promulgated by the American Nurses Association.

                                           ARTICLE 8
                                       GRIEVANCE POLICY

            A.     Definitions

                   1. "Grievance" - a claimed violation, misinterpretation, or inequitable
     application of the provisions of this agreement, or of any other law, regulation or policy
     which relates to or involves a teacher.

                  2. "Teacher" - an employee within the bargaining unit or any group of such
     employees. The Union shall be considered as a group of employees when rights
     guaranteed to the Union, as opposed to individual teachers' rights, are alleged to have
     been abridged.

                   3. "Party in Interest" - The person or persons making the claim and any
     person who might be required to take action or against whom action might be taken in
     order to resolve the claim.


                                                  5
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 33
                                                               11 of
                                                                  of 105 PageID#:#:28
                                                                     79 PageID      510




                  4. "Days" - shall mean school days.

           B.      Basic Principles

                 1.     It is the intent of these procedures to provide for the .orderly and
    prompt settlement of differences in a fair and equitable manner.

                  2.      No reprisals of any kind shall be taken by either party or by any
    member of the administration against any party in interest, Union representative, any
    member of the Grievance Committee (a committee comprises solely of union members) or
    any participant in grievance procedure by reason of such participation.

                   3.     Failure at any step to communicate a decision within the specified time
    limit shall permit the aggrieved to proceed to the next step. Failure at any step of this
    procedure to appeal a grievance to the next step within the specified time limit shall be
    deemed to be acceptance of the decision rendered at that step.

                 4.     Any party in interest shall have the right to be represented at any stage
    of the procedure by a person of his/her own choice. When a teacher is not represented by
    the Union, the Union may be present to state its views at all stages of the grievance
    procedure.

                   5.     Decisions rendered at Levels I, II, Ill and IV of the procedure shall be
    in writing setting forth the decision and the reasons thereof and shall be transmitted
    promptly to all parties in interest and to the chairperson of the Grievance Committee.
    Appeals by the grievant to higher levels shall state the specific objections to the decision(s)
    rendered.

                   6.      All records of hearings shall be privileged information and shall be filed
     at the Central Office through the Executive Director for Human Resources separate from
     the personnel files of the participants.

                   7.      Time limitations may be extended by written agreement of both parties
     involved.

                    8.     In the event a grievance is filed on or after June 1, attempt will be
     made to reduce the time limits set forth so that the grievance procedure may be exhausted
     prior to the end of the school term. With the consent of the aggrieved, the grievance shall
     be processed during the summer months according to the time limits provided in Section C.

                    9.     Grievances which do not involve the interpretation, meaning, or
     application of any of the provisions of this agreement may be processed through Level Ill
     but shall not be arbitrable.


                                                    6
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 34
                                                               12 of
                                                                  of 105 PageID#:#:29
                                                                     79 PageID      511




                   10.    The sole remedy available to any teacher for any alleged breach of
     this agreement or any alleged violation of his/her rights hereunder shall be pursuant to the
     grievance and arbitration procedure, provided, however, that nothing contained herein shall
     deprive any teacher of any legal rights which he/she presently has.

                    11.    A grievance may start at Level II or Ill if the aggrieved (or the
     Grievance Committee, if the aggrieved is represented by the Union) and the
     Superintendent of Schools determine that the personnel indicated in the omitted levels are
     not "parties of interest". No grievance may start at Level IV unless mutually agreed upon.

                   12.   A grievance shall be deemed waived if not submitted in writing within
     the same school year (September-June) in which the alleged event constituting the basis
     for the grievance occurred, except that if such alleged event occurred after June 1, the
     grievance shall not be deemed waived if submitted in writing within the same calendar
     year.
            C.     Procedures

                   1.     Level I

                          The aggrieved teacher, either directly or through the Union's Grievance
     Committee representative, shall present the grievance to his/her principal who shall orally
     and informally discuss the grievance with the teacher. Should the grievance not be
     resolved through the informal procedure above, the teacher shall present the grievance
     and the relief desired in writing to the principal. The principal shall render his/her
     determination to the aggrieved teacher within ten (10) days after the formal grievance has
     been presented to him/her.

                   2.     Level II

                         a.       If the aggrieved teacher is not satisfied with the decision at
     Level I, he/she may, either directly or through the Union Grievance Committee
     representative, present his/her grievance in writing to the Superintendent within seven (7)
     days after the decision at Level I. The grievance shall be considered waived if not
     submitted to the Superintendent within seven (7) days after the decision in Level I.

                         b.      The Superintendent shall within five (5) days of receipt of the
     written grievance meet with the aggrieved teacher in an effort to resolve it.

                          c.     The Superintendent shall within ten (10) days of receipt of the
     written grievance render a decision.

                        d.     If the grievance is not satisfactorily resolved at this stage, the
     aggrieved teacher may proceed to Level Ill.


                                                  7
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 35
                                                               13 of
                                                                  of 105 PageID#:#:30
                                                                     79 PageID      512




                  3.      Level Ill

                         a.      If the aggrieved teacher is not satisfied with the decision at
    Level II, he/she may, either directly or through the Union Grievance Committee
    representative, present his/her grievance in writing to the Clerk of the Board of Education
    within seven (7) days after the decision at Level II. The grievance shall be considered
    waived if not submitted to the Clerk of the Board within seven (7) days after the decision at
    Level II.
                         b.      A Committee of Board of Education members shall within ten
    (10) days receipt of the written grievance meet with the aggrieved teacher in an effort to
    resolve it.
                         c.      The committee of Board members (if the Board does not meet
    as a committee of the whole at Step b. above) shall transmit its findings and
    recommendations to the full Board of Education within seven (7) days of receipt by the
    Clerk of the written grievance. The full Board of Education shall thereafter render its
    decision within twenty (20) days of receipt of the aforesaid findings and recommendations.

                  4. Level IV

                           a.     If the Union is not satisfied with the disposition of the grievance
    at Level Ill, or if no decision has been rendered within the time limit specified above, the
    Union may submit a written Notice of Intention to arbitrate pursuant to the Civil Practice
    Law and Rules of the State of New York. The Union and the Board agree to use the
    following permanent arbitrators, in rotating order:

                                  1.     Robert Simmelkjaer
                                  2.     Bonnie Siber Weinstock
                                  3.     Martin Scheinman
                                  4.     Robert Douglas
                                  5.     Arthur Riegel
                                  6.     Rosemary Townley

     Both parties will abide by the Rules and Regulations for Voluntary Arbitration of the AAA
     insofar as they do not conflict with the terms of this agreement.

                          b.      The arbitrator shall make a decision in writing within thirty (30)
     calendar days from the close of hearings. The arbitrator shall be without power or authority
     to make any decision which requires the commission of an act prohibited by law or
     regulations of the Commissioner of Education or which violates the terms of this
     agreement. Arbitration of grievance involving the interpretation, meaning or application of
     any of the provisions of this agreement shall be final and binding.




                                                    8
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 36
                                                               14 of
                                                                  of 105 PageID#:#:31
                                                                     79 PageID      513




                          c.     The cost for the services of the arbitrator shall be borne by the
     party whose position is not sustained. Each party, however, shall bear the expenses of its
     representatives, witnesses and counsel.

                                            ARTICLE 9
                                        JOINT COMMITTEES

           The Board of Education desires to receive teacher advice and to provide for such
    involvement of teachers in the planning of basic educational policy, programs and
    curriculum. The following committees and committee purposes are established to assist in
    the implementation of the foregoing at three levels, to wit: the individual school, the Central
    administration, and the Board itself.

           A.      Building Committee

                   The principal of each school shall meet at least once a month with the Union
     Building Committee (BC) at its request to discuss school operation, master scheduling,
     school policy making and questions relating to the implementation of the Agreement.
     These meetings shall be held at a time of the day mutually agreed upon, and if held during
     the regular school day, shall not result in loss of pay to the teachers. The Building
     Committee shall consist of not more than five (5) teachers in each school except at the
   . senior high school which shall have twelve (12), selected or appointed in such a manner to
     be determined by the Union. The BC members selected or appointed shall have a common
     planning time (lunch hour or preparation period), if feasible.

                  The Building Committee shall present the principal with an agenda for the
     meeting at least twenty-four (24) hours in advance.

            B.     Teacher-Administrative Council

                   The Superintendent and/or his/her designated representative(s) and the
     representatives of the Union shall meet regularly to:

                  1.    Promote maximum understanding of the functional, professional and
     personnel problems of teachers and administrators;

                   2.     Provide for mutual determination of the means of implementing the
     policies contained in this Agreement;

                   3.     Clarify existing policies contained in the Agreement;

                   4.     Clarify Administrative Rules and Regulations;

                   5.     Provide for teacher advice in planning anticipated change in

                                                   9
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 37
                                                               15 of
                                                                  of 105 PageID#:#:32
                                                                     79 PageID      514




    educational policy, programs and curriculum;

                6.     Provide for Professional Registered Nurse advice in formulating and
    implementing basic health and safety policies and procedures.

           C.     Board-Teacher Relations

                  1.    In order to inform each other of the educational needs and problems
    which are encountered in the operation of the schools, the Board and the Union will
    engage in a dialogue within the framework of a Board-Teacher Relations Committee.
    Meetings will be scheduled:

                            a.    To discuss mutual goals;

                         b.     To advise and counsel each other in order to attain harmonious
    effective high standards of quality education.

                  2.        Meetings may be scheduled by:

                            a.    The Board of Education

                            b.    The Union

                        c.    The Superintendent of Schools whenever a meeting may be
     mutually advantageous both to the Board and the Union.

                   3.     Such meetings normally will be held within two (2) weeks of the Board
     of Education meeting at which the request was adopted or received as the case may be,
     provided that an agenda of positions accompanies the request and provided further that no
     negotiations shall take place at any such meeting.

            D.     Intent

                  It is the intent of the parties that nothing herein shall be deemed to limit or
     otherwise impair the Board of Education's authority granted it under the laws of the State of
     New York.

                                              ARTICLE 10
                                              MEETINGS

            A.     Teachers may be required to attend meetings on each Monday during the
     school year immediately preceding or following the school day. Meetings, which precede
     the school day, shall be limited to sixty (60) minutes unless this time is extended by a
     majority vote of the teachers present. District-wide or multi-building meetings conducted

                                                  10
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 38
                                                               16 of
                                                                  of 105 PageID#:#:33
                                                                     79 PageID      515




     after the school day shall conclude no later than seventy (70) minutes after the earliest end
     time among the schools involved in said meeting. Meetings may be held on the Tuesday
     after Columbus Day, Presidents' Day, and Memorial Day. Teachers may be excused by
     the party calling the meeting from meeting on these three (3) days for attendance at
     courses. No teacher will be negatively evaluated for failing to attend two (2) conflicting
     meetings and no teacher will be required to attend more than one (1) meeting on any
     Monday. Said meetings may be used for purposes to be determined by the administration.
     The UTN shall be permitted to use seven (7) Mondays, upon one ( 1) week's notice, to hold
     meetings. The teachers involved will be given notice and a copy of the agenda of any
     meeting they are required to attend no later than the Friday morning preceding such
     meeting.

            B.     All other before or after school meetings will be arranged by joint
     determination of the appropriate administrator and the appropriate UTN representative. For
     building meetings, the appropriate Union representative shall be the Building Chairperson,
     and for District-wide meetings, the appropriate UTN representative shall be the Union
     President.

                                            ARTICLE 11
                                           UNION RIGHTS

            A.     Time Off for Union Activities

                    1.     The President of the Union shall be released from all teaching and
     non-instructional duties. The President shall be free to utilize his/her time on Union
     business or other professional activities related to his/her employment in the District. Use
     of this time for purposes other than the above shall be grounds for a grievance by the
     Superintendent of Schools. Such grievance shall be submitted at Level Ill. The President
     shall accrue seniority in his/her tenure area and he/she shall be entitled to all other rights
     and benefits extended to teachers employed by the Board of Education, as though he/she
     were assigned a regular teaching load. The President shall have the option of returning to
     the school and department or grade level he/she left at the time his/her term began. It is
     understood that effective July 1, 1993, the foregoing release time will be partly funded by a
     restructuring of the Professional Development Fund as set forth in Article 44 hereof.
     Effective July 1, 2006, the UTN will contribute an additional $17,500 per year toward the
     cost of the release time provided to the UTN President.

                   2.     When representatives of the Union are mutually scheduled by the
     District and Union to participate during working hours in negotiations, they shall suffer no
     loss of pay. However, the District is not obligated to pay the salaries of more than six (6)
     Union representatives.

                   3.    Except as set forth in subsection 1, no teacher shall engage in teacher
     Union activities during any professionally assigned periods. However, the officially

                                                   11
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 39
                                                               17 of
                                                                  of 105 PageID#:#:34
                                                                     79 PageID      516




    designated representative(s) of the Union shall at the written request of the President (filed
    with the Superintendent) be relieved of their instructional responsibilities and provided
    substitute teachers, when necessary, for a cumulative total of twenty-five (25) days per
    year for the purpose of contract administration and related Union activities.

                  4.    When it is necessary for the Executive Vice President of the Union, the
    Chairperson of the Grievance Committee, or the Chairperson of the Negotiations
    Committee to engage in activities directly related to the Union's duties as representatives of
    the teachers which cannot be performed other than during school hours, upon the approval
    of the Superintendent, they shall be given such time without loss of pay.

                 5.    The President or an officially designated representative of the Union
    shall be allowed to visit schools in order to investigate working conditions, teacher
    complaints, problems or for other purposes related to Union affairs. Upon arrival of the
    above mentioned persons they shall notify the building principal, or if absent, a designee.

           B.      Other Rights

                   1.     There shall be two (2) seats reserved for the Union at all Board
    meetings.

                  2.     The Union shall be given an opportunity at building faculty meetings to
    present brief reports and announcements.

                  3.    The Union shall be given a place on the agenda of the orientation
     program for new teachers.

                   4.      The Union shall have the right to post notices of its activities and
     matters of Union concern on teacher bulletin boards. The Union may use teacher
     mailboxes for communications to teachers. Announcements of meetings may be listed in
     school activity bulletins and the public address system may be used for announcing the
     date, time and place of meetings. The Union shall assume full responsibility for the
     contents of all its publications.

                    5.    The Union will have the right to use the school buildings without cost at
     reasonable times for meetings. Request for use of buildings will be made to the principal of
     the building in advance, subject to Board policy.

                    6.       Before the District adopts a change in policy which affects wages,
     hours or any other condition of employment as defined by the Taylor Law which is not
     covered by the terms of this agreement, and which has not been proposed by the Union,
     the District will notify the Union in writing that it is considering such a change. The Union
     will have the right to negotiate such items with the Board within three (3) calendar weeks
     after receipt of said notice.

                                                   12
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 40
                                                               18 of
                                                                  of 105 PageID#:#:35
                                                                     79 PageID      517




                                       ARTICLE 12
                              TEACHER WORK DAY - WORK YEAR

            A.     Teacher Work Day: The parties continue to recognize the desirability and
    need for teachers to be available before and after student hours, at the professional
    discretion of the teacher. All staff may be scheduled to arrive for work five (5) minutes
    before the commencement of the workday and remain at work five (5) minutes after the
    conclusion of the workday as set forth in Article 31 .

    In the event that the assessed valuation of the Northport Power Plan is reduced during the
    2016-2017 tax year (as defined by the Town of Huntington as December 1 through
    November 30), or during the 2017-2018 tax year resulting in a total tax revenue reduction
    in either year exceeding $2,215,000, the foregoing modification of the Teacher Work Day
    shall be suspended starting the next Fall or Spring semester after the aforesaid reduction
    occurs. Therefore, the language of Article 12, Subsection A, will revert back to the
    language found in the labor contract between the parties for the period of July 1, 201 0
    through June 30, 2014, which states that "[a)II staff may be scheduled to arrive for work five
    (5) minutes before or five (5) minutes after the workday as set forth in Article 31."

            B.    Teacher Work Year: Teachers shall be available for professional duties from
     September 1 to June 30 at the request of the Superintendent of Schools except for legal
     holidays and normal school recesses.

           C.    The provisions of this Article are not applicable to Professional Registered
     Nurses, except as set forth in paragraph B.

                                         ARTICLE 13
                                     MANAGEMENT RIGHTS

           The District is charged by law to have in all respects the superintendence,
     management and control of the District. Nothing herein contained is intended, or shall it
     have the effect of abridging or violating the rights or obligations accorded to or imposed
     upon the District by the Education Law of the State of New York.

                                          ARTICLE 14
                                       SCHOOL CALENDAR

            A.    The school calendar for the 2014-2015, 2015-2016, 2016-2017, and 2017-
     2018 school years shall consist of one hundred and eighty-four (184) instructional school
     days and one (1) Superintendent's Conference Day, insofar as it is feasible. The
     Conference Day will precede the first day of instruction. The school year and instruction of
     pupils may commence on or after September 1 of each year of this contract.




                                                 13
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 41
                                                               19 of
                                                                  of 105 PageID#:#:36
                                                                     79 PageID      518




           B.      Weather or other emergencies may cause the cancellation of some days, but
    in no case will the school year fall below the New York State minimum requirements unless
    by permission of the Commissioner of Education.

           C.       During the last week of school in June:

                    1.    Secondary schools will follow the normal Regents and final exam
     schedules

                     2.    The elementary school students' day will be scheduled for one-half
     (%) days for those days that exceed one hundred eighty (180)days. The last day of the
     school year shall be counted within the said 180 days. In the event that conditions prevent
     this, the last Thursday shall be a one-half(%) day and Friday the normal and customary
     school closing day.

                    3.     The foregoing shall be subject to compliance with Commissioner's
     Regulations.

                                            ARTICLE 15
                                          FACULTY ROOMS

            The District will make every reasonable effort to provide for each school:

            A.      Private dining room for the faculty;

             B.    Adequate work space for the use of teachers in planning and carrying on
     out-of-class instructional responsibilities;

           C.     Special facilities for teachers to relax during lunch and professional
     preparation periods free from interruptions;

            D.      Clean, separate rest room facilities;

           E.     Rooms designated in A and C may be the same room provided there is
     ample space.

                                        ARTICLE 16
                               TEACHER PROFESSIONAL GROWTH

            Approval of Courses for Salary Credit.

            A.      Graduate Courses

                   All graduate courses must be from institutions of higher learning accredited
     by one of the regional associations within the United States and/or must be acceptable to

                                                   14
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 42
                                                               20 of
                                                                  of 105 PageID#:#:37
                                                                     79 PageID      519
                                                                                                      ..




     the New York State Education Department, Division of Certification, for purposes of New
     York State certification.

                    Teachers will receive salary credit for completed graduate level courses if one
     of the following criteria is met:

                   1.     The courses taken are required for certification in the teacher's
     assignment.

                  2.     The courses taken are in the teacher's area of assignment and will
     improve professional competence.

                   3.    The courses taken are offered by schools of education in the
     professional aspects of teaching (such as teaching methodology courses, philosophy of
     education courses, etc.) and will improve professional competence. For each column
     movement, no more than three (3) such credits shall be permitted.

                    4.     All graduate courses, with the exception of number 1 above, require
     prior approval of the Superintendent of Schools. Notification of completion of all graduate
     courses must be received by the District on an official graduate transcript or if unavailable
     other alternative official proof of course completion.

                   5.      Effective July 1, 1989 a two or three credit graduate level course in
     each block of fifteen ( 15) credits required for column movement must have been obtained
     after January 1, 1980.

                            After July 1, 1990, a three (3) credit graduate level course in each of
     fifteen (15) credits required for column movement must have been obtained after January
     t, 1985.

                    6.     Correspondence Courses may be accepted for column movement
     credit following prior discussion with and approval of the Superintendent of Schools.

                   7.    Non-duplicative Regents college exam credit may be accepted for,
     column movement credit, following prior discussion and approval of the Superintendent of
     Schools, on the basis of one (1) column transfer credit for three (3) Regents college exam
     credits.

                   B.      In-Service.

                   Salary credit will be granted for in-service courses which meet the following
     criteria:
                   1. In-service credit may not be used until a Master's Degree applicable
     toward certification requirements has been awarded. In-service credit earned while


                                                   15
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 43
                                                               21 of
                                                                  of 105 PageID#:#:38
                                                                     79 PageID      520




    employed at the Northport-East Northport Union Free School District as a teacher prior to
    receipt of a Master's Degree, may be used subsequent to conferral of a Master's Degree,
    provided that requirements of subsection (5) have been met.

                     2. All in-service courses required by the District shall automatically receive
    salary credit.

                 3. In the event the District offers in-service courses providing either credit or
    salary, the decision as to which the teacher desires must be made prior to the
    commencement of the in-service course and cannot be altered once a decision has been
    made.

                   4. Credit will be granted for SCOPE in-service courses in the teachers' area
    of assignment and which will improve professional competence, and which are not
    repetitious of courses previously taken.

                    5. All other in-service courses require the approval of the Superintendent of
    Schools. Courses must meet the equivalent of fifteen (15) one (1) hour sessions for one
    ( 1) in-service credit. Proof of completion of all in-service courses must be received by the
    District on an official transcript or if unavailable other alternative official proof of course
    completion.

           C.        Miscellaneous

                 1.       No more than six (6) in-service or graduate credits in video courses
     may be taken per lifetime.

                   2.     No more than a total of six (6) on-line or correspondence credits
     (graduate or in-service) may be taken for each column movement.

                  3.      Continuing Education Units will only be accepted for in-service credit
     and require prior approval.

                   4.    All courses, with the exception of (A)(1 ), (8)(2), and (8)(4) above,
     require prior approval of the Superintendent, and may not be similar to any courses
     previously taken.

                     5.     Proof of completion of all graduate and in-service courses must be
     received by the District on an official graduate transcript or if unavailable other alternative
     official proof of course completion.




                                                    16
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 44
                                                               22 of
                                                                  of 105 PageID#:#:39
                                                                     79 PageID      521




           D.      Undergraduate Courses

                  While it is understood that college courses taken beyond the Masters level
    should generally be at the graduate level, some undergraduate courses may be substituted
    for in-service course requirements with prior discussion with and approval by the
    Superintendent of Schools. The following guidelines will apply:

                   1.      Undergraduate courses which are used for the purpose of obtaining
    additional certification and which are not part of the "Additional Certification Program" may
    be used toward column movement, subject to the following:

                          a.        Similar courses are not available at the graduate level, and

                          b.        The teacher has been awarded the certification, and

                            c.    The teacher has been employed by the District in the
     certification area for which the courses have been used for certification.

                   2.    Special circumstances exist-- e.g., similar courses are not available in
     the area on the graduate level; the course will enabie the teacher to meet programmatic
     requirements of the District.

            E.    Newly hired probationary teachers who have not yet earned a Master's
     Degree have a responsibility to submit a graduate plan to the Superintendent. This
     graduate plan shall serve as a framework for completion of the Master's Degree as
     required by Education Law.

            F.    1.   Out of every block of fifteen (15) credits required for a column
     movement, seven (7) elective in-service credits may be applied. Thus, the following chart
     shall apply:

                                                                Total
                   Classification                        In-service Credits
                     BA& 15
                     BA&30
                     MA
                     MA & 15                                       7
                     MA&30                                        14
                     MA&45                                        21
                     MA&60                                        28
                     MA&75                                        35




                                                    17
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 45
                                                               23 of
                                                                  of 105 PageID#:#:40
                                                                     79 PageID      522




                    2.    Except as set forth in Article 17, in-service courses required by the
    District shall automatically receive salary credit and therefore the limitation of seven (7) in-
    service credits set forth above may be exceeded.

                  3.      Effective July 1, 1989, one of the aforesaid seven (7) in-service credits
    in each block of fifteen (15) credits required for column advancement must have been
    obtained on or after July 1, 1986. Effective July 1, 1990, two of the aforesaid seven (7) in-
    service credits must have been obtained after July 1, 1987.

                4.    Effective July 1, 1990, any in-service courses taken before July 1,
    1980 may not be applied to column advancement

                  5.    In-service course credit previously used and applied toward column
    advancement may not be reconsidered or used for column advancement. (Reshuffling of
    in-service and graduate credits will not be permitted.)

                   6.     Effective July 1, 2006, teachers may only move one column per
    school year.

           G.     It is understood that teachers shall elect courses to improve professional
    competence. Courses which do not meet the criteria outlined in this article require
    approval of the Superintendent of Schools. The Superintendent shall either approve the
    course or refer the matter to the PDC for written recommendation. In the event that an
    affirmative PDC recommendation is denied by the Superintendent, the question may be
    processed on its merits at Level Ill of the grievance procedure. Nothing herein shall
    deprive the teacher of the right to bring an individual grievance.


            H.    The Union recognizes its responsibility to foster the growth of the professional
    through its involvement with teacher training programs. No student or intern shall be
    assigned without the consent of the teacher. At the discretion of the cooperating teacher,
    no student teacher or intern shall be assigned without a prior interview. The cooperating
    teacher shall have access to student credentials whenever they are made available to the
    District. The consent of any teacher to such assignment shall not unreasonably be
    withheld.

             I.     Effective July 1, 2015, unit members may file an application for salary change
     only once during the school year, on or before September 15. Unit members shall not be
     entitled to apply for salary adjustments at any other time during the school year. Once a
     unit member has filed an application for salary change, and submits all requisite proof of
     course completion, adjustment to the unit member's salary will take place following a
     review by the District and approval by the Board of Education. Unit members shall receive
     payments which reflect an adjustment to their salary within (30) days after approval by the
     Board of Education. In addition, any retrospective monies owed to unit members shall be

                                                    18
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 46
                                                               24 of
                                                                  of 105 PageID#:#:41
                                                                     79 PageID      523




    paid in a separate lump sum amount within sixty (60) days of the aforesaid Board Action,
    retroactive to September 1. Salary transfer requests containing courses completed by June
    30 of the school year, if approved by the Board of Education, will affect salary adjustments
    to teachers effective July 1 of the following school year. Salary transfers containing
    courses completed after June 30th of the school year, i.e. between July 1st and the
    beginning of school will affect salary adjustments effective the first day of the regular
    school year.

           J.     Teachers whose initial employment in the District commences on or after
    September 1, 1989 and who have a Master's with a program requiring more than thirty-six
    (36) credits shall have the excess credits beyond thirty-six (36) applied to a future salary
    transfer.

           K.     Courses enrolled in prior to October 16, 1989 and which are applied toward
    future salary transfers are subject to the provisions of the previous agreement. Any
    courses enrolled in on or after October 16, 1989 are subject to the new Agreement.

           L.    The provisions of this article shall not be applicable to Professional
     Registered Nurses.

                                          ARTICLE 17
                                     MANDATORY IN-SERVICE

            If the administration identifies that a teacher has demonstrated the need to improve
    teaching skills and/or knowledge of subject matter taught, a meeting will be held with the
    teacher at which meeting the teacher shall be entitled to Union representation. The parties
    shall discuss the administration's concerns as well as the availability of suitable in-service
    and/or college courses. Should the teacher fail to voluntarily enroll in such a course, the
    Superintendent may direct that the teacher enroll in an appropriate in-service or college
    course. In the event that such enrollment is mandatory, the cost of the course shall be
    assumed by the District and the teacher will be entitled to mileage reimbursement.

            Further, if the course is offered outside the teacher's work day, the District shall pay
     the teacher at the rate of 1/135oth of the teacher's salary for each hour of attendance at
     the course. Following the administration's suggestion that the teacher voluntarily take an
     in-service course, but prior to the mandated enrollments, the affected teacher may meet
     with the Superintendent along with a Union representative to discuss the situation. Only
     one mandated course assignment may be made per semester. In the event of mandated
     assignment, no salary credit shall be granted. Nothing contained herein shall be deemed a
     prerequisite to the institution of Section 3020-a charges regarding a tenured teacher nor as
     a prerequisite to the dismissal of a probationary teacher.




                                                   19
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 47
                                                               25 of
                                                                  of 105 PageID#:#:42
                                                                     79 PageID      524




                                          ARTICLE 18
                                      TEACHER SELECTION

           A.     Teachers will participate in the interviewing of new staff except in
    extraordinary situations. Staff members will submit written recommendations as part of the
    selection process. Insofar as possible, teachers from the department or school where the
    vacancy exists will serve on the selection committee.

          8.     In no event is an uncertified applicant to be hired if a certified applicant is on
    hand with equal qualification, unless approved by the Commissioner of Education.

           C.      Additionally, the administration will provide to the Union any information
    available relating to the professional qualification of an applicant for a teaching position, so
    long as the applicant consents thereto, excluding confidential placement folders.

           D.   The foregoing shall not be applicable to teachers employed pursuant to
    Section 3014b of the Education Law of the State of New York.

          E.      Professional Registered Nurses are permitted to participate in the selection of
    appropriately related personnel

                                      ARTICLE 19
                           PROFESSIONAL EVALUATION PROGRAM

            A.     Introduction

                    1.     A basic purpose of evaluation is primarily to improve instruction by
     supporting the concept that students deserve a continuing program of quality education
     that maximizes learning opportunities. This necessitates continual, but reasonable
     evaluation for all members of the professional staff. A basic purpose of evaluation is to
     provide that only able and competent personnel are employed in the District to effectuate
     an outstanding program of education. The continual development of a program of
     evaluation is the direct responsibility of the entire professional staff and jointly developed
     by them. The administration of the evaluation procedure within the limits set by this
     agreement is the task of the Superintendent. Evaluation forms shall be developed jointly
     by the teachers and the administration.

                   2.     Goals of Evaluation: The goals of evaluation are to:

                          a.     determine the extent to which the professional's services meet
     previously established and mutually acceptable criteria, mutually understood by the
     individual and the evaluator;

                        b.      provide the stimulus for the professional staff member to make
     a conscious organized effort to improve professional competence;



                                                   20
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 48
                                                               26 of
                                                                  of 105 PageID#:#:43
                                                                     79 PageID      525




                         c.      provide a continuous dialogue between those involved in the
     evaluation process for their mutual benefit;

                          d.    attempt to assure that each student will continue to benefit from
     services of professionals who maintain the highest possible standards of excellence.

            B.     Procedure

                   1.      To ensure that the performance of all teachers and pupil personnel
     professionals not subject to Education Law §3012-c and §3012-d will be evaluated
     annually, as set forth in Section 100.2(0) of the Commissioner's Regulations, the UTN and
     the administration developed and agreed to a Procedure for Annual Professional Review
     which was approved by the Board of Education. Any revisions to such procedure which
     may be required by the Commissioner's Office shall be subject to negotiation by the
     parties.


                 2.     The foregoing process shall not be applicable to Professional
     Registered Nurses. Professional Registered Nurses will be evaluated as follows:

                         a.    The principal or his/her designee shall provide an annual written
     evaluation of each nurse.

                           b.     The nurse is to be given notice of formal observation visits by
     the principal or other supervisor by the close of the preceding school day. This requirement
     may be waived upon mutual agreement of the nurse concerned and the supervisor.

                          c.     The individual nurse shall have an evaluation conference and
     an opportunity to submit written comments on the evaluation which shall become a part of
     the evaluation.                                    ·

                  3.     Notwithstanding any of the provisions of this article, it is expressly
     understood that the substantive content of a teacher's observation shall not be arbitrable.

                                         ARTICLE 20
                                  SEPARATION OF PERSONNEL

           A.     Annual written administrative evaluations will be the instrument through which
     teachers are informed that their services will not be continued, except in cases of
     misconduct and/or layoff. Where applicable, the notifications in these evaluations are
     subject to modification based upon the District's receipt of the teacher's final composite
     APPR score.

             B.     Probationary teachers' services may be terminated at any time during the
     probationary period. However, the District will comply with all relevant statutory provisions
     prior to such termination.


                                                  21
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 49
                                                               27 of
                                                                  of 105 PageID#:#:44
                                                                     79 PageID      526




           C.      Probationary teachers not recommended for continued employment will be
    given a written statement of the reasons thereof by the Superintendent or his designee, as
    required by law.

          D.    The foregoing (Section A, Band C) shall not be applicable to Professional
    Registered Nurses

                   1.     Probationary period - Each person employed as a Professional
    Registered Nurse shall be placed on a probationary period of twenty-six (26) weeks. If at
    the end of this period the employee's service is considered to be satisfactory, the employee
    shall be a permanent employee of the District.

                   2.      Security - There shall be no discharge of permanent Professional
    Registered Nurses except for just cause. The Union reserves the right to dispute any
    discharge. If the parties fail to agree, the matter shall be subject to the grievance procedure
    as provided for in this agreement.
                                               ARTICLE 21
                                          JOB DESCRIPTION

            A.     Published descriptions are to be developed for each class of position
    indicating necessary qualifications, duties, organizational responsibilities, accompanying
    responsibilities, and compensation, if any, above the salary schedule. Lines of
    responsibility and authority are to be clearly defined.

             8.   A file on all current job descriptions for all positions and extra pay
     assignments shall be provided for the use of the Union. This file shall be kept up to date
     and the Union shall be informed of each change proposed in a job description in sufficient
     time to request a discussion or further information before the proposed description is
     finalized.

            C.    A preliminary job description shall be prepared and presented to the Union
     before any person is approached concerning a new position or extra pay assignment

                                         ARTICLE 22
                                  ADMINISTRATIVE POSITIONS

            A.     When a vacancy occurs for an administrative position procedures shall be
     developed by the Executive Officer of the District and the President of the Union to assure
     the involvement of the teaching staff concerned and the Union.

           8.     Administrative positions are defined as all positions requiring certification
     which are not included in the definition of "teacher." (See Article 1.)




                                                   22
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 50
                                                               28 of
                                                                  of 105 PageID#:#:45
                                                                     79 PageID      527




            C.     The above-described involvement of the Union and teaching staff in the
     selection of persons to fill administrative vacancies shall be advisory.

            D.     Each staff member shall receive written notice of administrative vacancies.

                                         ARTICLE 23
                                    VOLUNTARY TRANSFERS

           A.      Transfer Requests

                   1.     Teachers who desire a change in grade and/or subject assignment, or
    who desire a transfer to another building, shall file a written request with the
    Superintendent prior to February 15th. Such statement shall include the grade and/or
    subject to which the teacher desires to be assigned and the school or schools to which a
    transfer is desirable, in order of preference. This list will be used for one (1) year and will
    be the sole indication to the Office of Human Resources of the staff who are interested in
    transferring to another position for the following school year. Upon application, the
    Executive Director for Human Resources may accept a late filed voluntary transfer request,
    following consultation with the Union President.

                   2.     No later than two (2) working days after the Board of Education sets its
     budget vote for each school year, the Executive Director for Human Resources shall post
     in all school buildings a list of anticipated elementary vacancies and new teaching
     assignments which will occur for the following school year.

                    3.    No later than the beginning of the third week in May of each school
     year, the Executive Director for Human Resources shall post in all school buildings a list of
     anticipated secondary vacancies and new teaching assignments along with a supplemental
     list of elementary vacancies which will occur during the following school year.

                 4.       No new teacher shall be employed in the school system for a position
     where a request for transfer is pending.

            B.     Vacancies Occurring During the School Year

                    Voluntary transfer requests previously filed pursuant to paragraph A 1 above
     will be considered for position(s) that become vacant during the school year. Such
     vacancies shall not be posted. However, the Executive Director for Human Resources shall
     give the Union President written notice of said vacancies as they occur. A staff member
     who has not previously filed a transfer request under paragraph A 1 above who seeks to
     transfer to a position which becomes vacant during the school year shall file such a request
     with the Executive Director for Human Resources. Such request may be accepted or
     rejected at the discretion of the Executive Director for Human Resources after consultation
     with the Union President.




                                                  23
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 51
                                                               29 of
                                                                  of 105 PageID#:#:46
                                                                     79 PageID      528




            C.      In the determination of requests for voluntary reassignment and/or transfer,
    the convenience and wishes of the individual teacher will be considered as long as they do
    not conflict with the instruction and program requirements and best interest of the School
    District.

                                         ARTICLE 24
                                   INVOLUNTARY TRANSFERS

           A.     An involuntary transfer is one not requested by the teacher.

           B.      An involuntary transfer which does not come within the definition of C below
    to which the teacher objects will be made only after the Principal has explored alternatives
    with the individual teacher and the building committee.


           C.     An involuntary transfer which involves a change from one building to another,
    and/or from one tenure area to another, and/or from one grade level to another (more than
    three grade levels up or down), shall be made in accordance with the following procedures:

                    1.      When the need for an involuntary transfer or reassignment arises,
     volunteers from among those meeting the qualifications of the position will be sought. Such
     solicitation shall be accomplished by the building principal or department chairperson of the
     building or department affected by the involuntary transfer. The administrator shall meet
     with staff and solicit volunteers. There shall be no posting of the vacancy. Thereafter,
     involuntary transfers will be made to fill the remaining vacancies, if any. Subsequent
     vacancies occurring as the result of the transfer may be filled by the administration without
     seeking further volunteers.

                   2.      Notice of involuntary transfer or reassignment for the ensuing school
     year shall be given to teachers as soon as practicable and under normal circumstances no
     later than June 10th.

                  3.     A teacher being involuntarily transferred may request and will be
     granted a meeting with the Superintendent of Schools or his/her designee within ten (10)
     working days of notice of involuntary transfer at which time the teacher will be notified of
     the reason thereof. The teacher may be accompanied by a Union representative.

                    4.    In the determination of transfers hereunder, the convenience and
     wishes of the individual teacher will be honored to the extent that they do not conflict with
     the instructional and program requirements and best interest of the School District.




                                                  24
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 52
                                                               30 of
                                                                  of 105 PageID#:#:47
                                                                     79 PageID      529




                                         ARTICLE 25
                                    TRANSFERS AND STATUS

            A.      Any probationary teacher who requests and is granted a voluntary transfer to
     a position to which he/she is appointed to a probationary period in a different tenure area
     shall serve a minimum of two (2) probationary years in the position.

            B.      Tenure teachers transferred to a new tenure area will normally be granted
     tenure after a one year period provided, however, that this new probationary period may be
     extended to two years upon the written requests of the building principal, chair or director.
     Such request shall state the reason for the extension and is non-grievable.

           C.    The provisions of this article shall not be applicable to Professional
     Registered Nurses.

                                            ARTICLE 26
                                          TEACHER FILES

          The official district teacher file shall be maintained in the Office of Human
     Resources under the following circumstances:

            A.     No material shall be filed unless the teacher has had an opportunity to
     examine the material. The signature of the teacher, or in lieu thereof, the signature of the
     Union President or his designee, must be affixed on the actual copy. It is understood that
     such signature merely signifies that the material has been examined. Such signature does
     not necessarily indicate agreement with its content.

             B.      The teacher shall have the right to answer any material kept and such answer
     shall be reviewed by the Superintendent of Schools and attached to the file copy. Said
     answer shall be submitted to the Superintendent within thirty (30) calendar days. The
     response time shall be suspended during the period between the closing and opening of
     school. If no response is obtained within this time limit, said document will automatically be
     filed in the teacher's personnel file.

           C.     Upon personal request, the Superintendent of Schools shall give individual
     teachers access to their personnel file, within two (2) school days.

           D.     Upon receipt of a written request, the teacher shall be furnished a
     reproduction of any material in his/her personnel file.




                                                  25
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 53
                                                               31 of
                                                                  of 105 PageID#:#:48
                                                                     79 PageID      530




                                          ARTICLE 27
                                       CLASS COVERAGE

            A.    The District agrees that teachers will not be required to take the class of an
    absent teacher unless in an emergency. (Emergency means an unforeseen combination
    of circumstances which calls for immediate action.) A teacher may volunteer to take the
    class of an absent teacher. In both cases a teacher will be paid 1/1 OOOthsof the median
    salary as determined as of October 1 of each year of this contract.

           B.      Emergencies (as defined above) may be declared only by the building
    principal or a designee (person authorized by the Superintendent of Schools). The BC
    chairperson shall be notified as soon as feasible whenever such emergency class
    coverage is deemed necessary.

           C.     A substitute teacher list shall be given to the teachers' Union on an annual
    basis in September. They shall be informed of changes to such list periodically.

            D.     No member of the teacher aide staff may be assigned to supervise an
    instructional class except under the direct supervision of a member of the professional staff
    or except if so requested by the teacher and approved by the principal or in the event of an
    emergency as defined above. Teacher aides shall not be used on a regular basis in lieu of
    substitute teachers.

           E.    The provisions of this article shall not be applicable to Professional
     Registered Nurses.

            F.     In unusual circumstances when emergency coverage extends beyond
    twenty-five (25) consecutive work days, starting on day 26 the rate of pay for class
    coverage will be an additional 20% of the covering teacher's current daily rate of pay, per
    period, for the duration of coverage and retroactive to the first day of continuous coverage.
    In situations where coverage extends through the last day of school and the teacher is
    needed to take care of end of year responsibilities, e.g. the scoring of final exams, the
    additional 20% of salary will be paid through the end of the school calendar year. The
    additional 20% for overages will not apply on days absent for any reason.

                                          ARTICLE 28
                                     CLASS INTERRUPTIONS

           A.      Interruptions of classes in session shall be kept to a minimum.

            B.   The provisions of this article shall not be applicable to Professional
     Registered Nurses.




                                                  26
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 54
                                                               32 of
                                                                  of 105 PageID#:#:49
                                                                     79 PageID      531




                                           ARTICLE 29
                                      NON-TEACHING DUTIES

            A.     The principal may only assign teachers the following duties when a
    combination of unforeseen circumstances which require immediate action (or other such
    situations) arise, after review with the BC chairperson, except as noted in F and G below:

                   Direct   supervision   of   lunchrooms and cafeteria;
                   Direct   supervision   of   loading and unloading buses;
                   Direct   supervision   of   halls during class periods;
                   Direct   supervision   of   school playgrounds.

           B.     Teachers need not be utilized in direct supervision of study halls, or in taking
    children from the cafeteria or playground.

           C.     Within the limits of personnel budgeted for each school it shall be considered
    desirable to eliminate assigning teachers clerical duties such as:

                   Routine clerical entries on student records;
                   Inventory of books and supplies in storage areas;
                   Collecting monies;
                   Typing and duplicating instructional materials.

           D.     Effective July 1, 2006, notwithstanding the foregoing provisions of Sections A
    and B above, the administration may solicit volunteers from among the teaching staff to
    perform the duty of direct supervision of a school playground or cafeteria. Teachers
    accepting this assignment shall be paid an annual stipend of $2,500 per period. The
    foregoing assignment shall be in addition to each teacher's responsibility under Sections A,
    B, F and I.

            E.    The assignment and effectiveness of personnel employed to relieve teachers
     of duties described above shall be reviewed by the BC. A report of the conclusions
     reached shall be forwarded to the principal by April 1st for submission to the
     Superintendent. Teachers shall cooperate in the evaluation of personnel assigned to
     implement this article.

            F.     Effective July 1, 2006, during either the duty period or the 9th period, teachers
     may be assigned by the administration at the high school to commons or hall duty for up to
     ninety (90) days each year and at the middle schools to hall duty for up to seventy (70)
     days each year. (Said assignment shall be equitably rotated among staff). The
     administration shall be permitted to call upon teachers who are assigned to commons duty
     at the high school or hall duty at the middle school, to assist in supervision of students
     during cafeteria periods, when necessary.

                  1.      Each week, three (3) middle school teachers will be assigned to bus
     supervision duty for ten (10) minutes following the dismissal of students. The foregoing

                                                       27
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 55
                                                               33 of
                                                                  of 105 PageID#:#:50
                                                                     79 PageID      532




    duty shall be performed throughout the school year by all staff members.

           G.    Effective July 1, 2002, all elementary school teachers may be assigned to
    afternoon bus duty, which shall be equitably rotated.

           H.      No teachers shall be assigned janitorial duties.

           I.      Notwithstanding the foregoing, it is agreed that every teacher shares a
    responsibility to help maintain discipline throughout the school.

          J.     The provisions of this article shall not be applicable to Professional
    Registered Nurses.

                                       ARTICLE 30
                            REGULAR SUBSTITUTE TEACHERS AND
                                  PART-TIME TEACHERS

            A.     Regular substitutes are persons employed to replace probationary and
    tenured teachers on official leave of absence. A regular substitute list shall be maintained
    according to date 9f employment. Regular substitute status shall be counted toward the
    probationary period. Regular substitutes shall be given first consideration for openings in
    the District only in the area in which they were employed as a regular substitute and for
    which they are qualified, provided that their annual evaluation(s) have been satisfactory.
    The foregoing preference shall continue for the two (2) year period following termination of
    the regular substitute assignment. The rights created hereunder for regular substitute
    teachers shall be subordinate to the rights of excessed teachers on the preferred eligible
    list pursuant to Section 2510 of the Education Law.

           B.     Regular substitutes shall be granted preferred status on the per-diem
     assignment list, subject to the following procedures and conditions:

                   1.     They shall be granted preferred status on the list for a period of two (2)
     years following expiration of their appointment as a regular substitute teacher.

                    2.      Prior to the commencement of the school year, regular substitute
     teachers who wish to be called for per-diem assignments shall be given the opportunity to
     file a statement with the District setting forth those periods of the school year during which
     they will and will not be available for per-diem assignments. If a teacher refuses more than
     seven (7) such assignments, he/she shall be dropped from the list of teachers available for
     such assignments, after notification of the Union President.

            C.     A regular substitute appointed to replace a teacher on an extended leave
     shall be placed on the proper schedule and step on the teachers' salary schedule. Regular
     substitutes shall participate in all applicable employee benefits.

                                                   28
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 56
                                                               34 of
                                                                  of 105 PageID#:#:51
                                                                     79 PageID      533




           D.    Prior to the employment of part-time teachers, the position shall be discussed
    with the appropriate teaching and administrative personnel concerned and the BC
    chairperson. If the BC chairperson is unavailable for consultation, the President of the
    Union must be contacted, and will appoint some teacher to serve in the place of the BC
    chairperson.

            E.     Excessed probationary and tenured teachers who are on the preferred
    eligible list established by Section 2510 of the Education Law shall be entitled to
    appointment to regular substitute vacancies of a semester or more.

           F.    The provisions of this article shall not be applicable to Professional
     Registered Nurses.

            G.     Notwithstanding the effective date of this Agreement, the new provisions of
    this Article shall be effective 6/30/86 and will be applicable to all regular substitute teachers
    who are currently on the regular substitute list.

                                       ARTICLE 31
                          CONDITIONS OF PROFESSIONAL PRACTICE

           A.      1.    All middle school and high school teachers (6-12) shall be entitled to
     an uninterrupted, duty-free lunch period of not less than 40 minutes or the length of time
     students are scheduled for lunch, whichever is greater.

                   2.     All elementary school teachers (K-5) shall be entitled to an
     uninterrupted, duty-free lunch period of 45 minutes.

                   3.      All middle school and high school teachers (6-12) shall be assigned no
     more than 25 teaching classes per week. (A normal class period is the approximate
     equivalent of 45 minutes.) All middle school and high school teachers (6-12) shall have
     one normal class period each day for preparation. Notwithstanding the provisions of A.3
     above, in order to provide more laboratory experience for students, science teachers who
     teach laboratories in excess of twenty-five (25) periods per week (not to exceed
     twenty-eight [28]), shall be paid 1/25th of his/her salary for the duration of the assignment,
     per period. Science teachers may be mandatorily assigned to the foregoing.

                  4.     All elementary school teachers (K-5) shall receive a duty-free
     uninterrupted preparation period of forty-five (45) minutes within the pupil day.

                  5.     The total length of all elementary teachers' (K-5) professional day shall
     be six (6) hours and twenty (20) minutes except as modified by A.7 and A.8 below.



                                                   29
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 57
                                                               35 of
                                                                  of 105 PageID#:#:52
                                                                     79 PageID      534




                  6.    The total length of the middle school and high school teachers' (6-12)
    professional day shall not exceed that which is presently in force except as modified by A. 7
    and A.8 below.

                 7.     a.     Additional Professional Development Time -- In addition to A.5
    and A.6 above, teachers hired before July 1, 2002 shall work an additional fifteen (15)
    hours annually before or after school.

                        b.      In addition to A.5 and A.6 above, teachers hired on or after July
    1, 2002 shall work an additional twenty (20) hours before or after school.

                          c.     Use of said hours shall be scheduled before and after school by
    the administration following consultation with the UTN President or his/her designee.
    The hours shall be utilized in assignments made by the administration in the following
    areas, including but not limited to: staff development, horizontal and vertical curriculum
    articulation, meetings with administration, District in-service programs, interdisciplinary
    planning, department, building and other than regularly scheduled faculty meetings.
    Assignment and allocation of hours among teachers shall be at the discretion of the
    Superintendent of Schools or his/her designee following consultation with the UTN
    President or his/her designee. Assignments shall not be unreasonably made. Individual
    proposals from teachers shall be considered by the administration. Disputes shall be
    submitted to an expedited arbitration using the list set forth in Article 8(C)(4)(a). It shall be
    the responsibility of each teacher to maintain a record of compliance with the requirements
    of this section, which record shall be in a form prescribed by the District. The record shall
    be made available by the teacher from time to time for administrative review.

                   8.     It is mutually agreed that it is educationally beneficial to provide
     continuous uninterrupted instructional time. The District will use its best effort to achieve
     the goal of a ninety (90) minute uninterrupted block of instructional time in grades K-5,
     provided that the same does not result in increased cost to the District.

                   9.     The balance of time within the school day shall be utilized for
     professional duties, responsibilities, and growth.

                           At the secondary level, the balance of time within the school day shall
     be utilized for professional duties, responsibilities and growth. Such activities, which may
     be assigned by the administration, shall include homeroom, study hall supervision,
     academic resource room and time out room assistance, teacher aide supervision,
     parent/teacher conferences, professional development, inter disciplinary planning,
     supervision of makeup tests, assistance to independent study students and students
     involved in special academic projects, supervision of the school store at the high school,
     student consultations, facilitation of student work in labs and lab facilities, special education
     resource room student articulation, meetings with administrators or other needed
     responsibilities as determined by the administration following consultation with the building

                                                    30
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 58
                                                               36 of
                                                                  of 105 PageID#:#:53
                                                                     79 PageID      535




    committee. In addition to the foregoing, activities shall include: curriculum work, including
    textbook review, articulation of curriculum projects, preparation of proposed curriculum
    projects, and review of limited curriculum changes and modifications. These activities shall
    be ancillary to the work compensable under Article 37 of this Agreement.

            For purposes of this article, "academic resource room assistance" shall mean a
    rotational assignment of staff members at each of the District's secondary schools from
    each department to a room designated by the administration. The teaching staff and/or
    administration shall foster student referral to the resource room which may include release
    from regular class assignment.

           B.     Academic Intervention Services

                    Effective 9/1/02, Academic Intervention Services at the middle school and
    high school levels shall include additional help and tutoring opportunities for students
    beyond the extra help time provided in the contract, or as otherwise currently provided by
    unit members. Beginning in the second year of this contract, Academic Intervention
    Services means administrative assignment to particular personnel for the purpose of
    providing additional help and tutoring opportunities, for up to ten (10) students for up to
    forty five (45) periods each year to be scheduled on either an A/B - every other day over
    ninety (90) days (for a 45 day total), or continuously for forty five (45) days. (Teachers
    assigned to AIS shall not be assigned building duties during the year of performance of AIS
    services). The assignment includes appropriate student progress reports to parents and
    administration; no credit will be granted. The determination of the assignment of students
    to Academic Intervention Services for the purposes of additional help and tutoring, and the
    cessation of such services, will be in accordance with applicable Commissioner
    Regulations. In the event the Commissioner of Education no longer requires the provision
    of Academic Intervention Services (additional help and_tutoring), and other than a change
    in the title of such services, the parties will meet to develop an alternative remediation
    program. Should the parties fail to agree after a reasonable period of time, the issue may
    be submitted by either party to binding interest arbitration pursuant to the Rules for
    Voluntary Labor Arbitration of the American Arbitration Association. (The foregoing shall
    not be applicable to a change in the title of such services, effectuated by the
    Commissioner, when substantially the same remediation services are continued to be
    required to be provided notwithstanding the change in title of such services.)

                  No reduction in staff shall result from implementation of the AIS program. The
     Superintendent, or his/her designee, shall periodically consult with the UTN President
     regarding implementation of the AIS program.

           C.      Flexible Scheduling

                  1.   Flexible Scheduling shall be applicable to the High School, Middle
     School and Elementary Schools. Except as hereinafter set forth, implementation offlexible

                                                 31
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 59
                                                               37 of
                                                                  of 105 PageID#:#:54
                                                                     79 PageID      536




    scheduling shall be studied by a joint district/teacher committee during the 1995-96 school
    year. The recommendations of the Committee shall be presented to the Superintendent
    on or before March 1, 1996.

                  2.     Flexible scheduling shall be implemented in the 1996-1997 school year
    at the High School and Middle School to the extent of one period before or one period after
    the school day. (However, flexible scheduling shall be implemented at the High School
    library on February 1, 1996.)

                   3.     The District shall rely on volunteers to implement flexible scheduling;
    however, the Superintendent of Schools shall have the ultimate right to assign library staff
    to flexible scheduling at the High School library.

                   4.     Flexible scheduling shall not be used to reduce staff nor shall it
    increase the teacher work day. Further, flexible scheduling shall not affect the current
    practice relating to early morning high school gym. Those teacher volunteers for the "O"
    period shall not be required to attend after school faculty meetings only if a faculty meeting
    is called on a flexible schedule day. Affected teachers shall obtain from a colleague
    information disseminated at the faculty meeting.

                  5.      Effective July 1, 2002, the District shall be permitted, at the high
     school, to establish a "O" period to a 1oth period to which teachers mar be assigned.
     However, assignments shall be continuous, to wit: 0 to st\ 1stto 9th, or 2n to 10th period.

                  6.      Effective July 1, 2002, the District shall be permitted, at the middle
     schools, to establish a "O" period to a 9th period to which teachers m8)' be assigned.
     However, assignments shall be continuous to wit: 0 to ih, 1st to st\ or 2n to gth.

                   7.     With respect to sections 5 and 6 hereinabove, the District shall first
     seek volunteers. If there are insufficient volunteers, then the District may assign staff to
     these flex schedules.


           D.     No appointment with parents shall be scheduled without prior notice to and
     cooperation of the teacher.

            E.     Principals and/or department chairpersons shall develop teaching schedules
     with the teachers concerned. Consideration shall be given to the number and types of
     preparations.

              F.    Unreasonable, extended, continuous periods of teaching and/or supervision
     of children will be avoided.



                                                  32
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 60
                                                               38 of
                                                                  of 105 PageID#:#:55
                                                                     79 PageID      537




             G.    Teachers who are assigned to more than one school on a daily basis shall be
     compensated at the prevailing IRS rate upon ratification of this contract. Their schedules
     shall be adjusted to allow reasonable time for such inter-school travel. Time for travel shall
     not be taken from preparation or lunchtime.

           H.    All teaching assignments for the next school year shall be announced,
     whenever possible, no later than thirty (30) days before the end of the school year.

              I.   If the tentative schedule of any teacher must be changed after the current
     school year has ended, the appropriate administrator shall discuss such change with the
     teacher involved. If the teacher is unavailable, the notification of change will be made in
     writing.

            J.     Class Size

                    1.      The Board and the Union agree that large class sizes and
     pupil/teacher ratios may be inimical to effective education and unduly onerous to individual
     teachers. The parties further agree that insofar as funds and facilities are available, the
     highest priority will go to reducing regular class sizes and teacher/pupil ratios where these
     numbers exceed educationally-sound approaches to the learning experiences of students.
     The Board agrees to make every effort to maintain the class size standard in effect during
     the school year 2006-2007 for the term of this agreement. In the event of a financial
     emergency resulting in a substantial and significant reduction in assessed valuation and/or
     the state aid, which emergency was unforeseen, said class size standards shall be applied
     on an average District-wide basis.

                   2.     Grades K-5

                            a.    Special Education students who are recommended for a
     traditional self-contained Skills Center or Learning Center and participate in mainstream
     opportunities for two (2) or more hours in a regular classroom setting will be weighted as a
     1.5 student when calculating class size.

                            b.     Special Education students who are recommended for a
     traditional self-contained Skills Center or Learning Center and participate in mainstream
     opportunities for two (2) or less hours in a regular classroom setting will be weighted as a
     1.0 when calculating class size.

                        c.      Special Education students, from Resource Room placement,
     who spend more than two (2) hours in regular classroom activities will be weighted as a 1.5
     student when calculating class size.

                          d.   Special Education students, from Skill Centers and/or Learning
     Centers, who participate in inclusion models will be weighted as a 1.0 student when
     calculating class size.

                                                   33
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 61
                                                               39 of
                                                                  of 105 PageID#:#:56
                                                                     79 PageID      538




                     3.    Grades 6-12

                        1.     Special Education students, who participate in inclusion
    programs, will be weighted as a 1 .5 student when calculating class size.

                        b.    Special Education students, who are placed in regular subject
    classes as a mainstream student, will be weighted as a 1.5 student when calculating class
    size.

            The District agrees to assign students evenly to regular classes.

            K.    During the term of this Agreement, the District shall not lay off teachers
    (including guidance counselors, social workers, psychologists and other such employees)
    making up the bargaining unit to such an extent that the total bargaining unit staff to total
    student ratio exceeds 1: 17.6.

            L.     A procedure shall be developed by the Pupil Personnel Department for the
    transfer of students to other than their home school. Such procedures shall provide for the
    involvement of the teachers affected.

           M.     In the event that the District ceases to provide a full-day Kindergarten
    program and reverts back to the use of a half-day Kindergarten program, the District shall
    provide special area kindergarten assistance (art, music and physical education) to all
    kindergarten teachers, in a combined total of no less than sixty (60) minutes per full week
    per class, (a.m. and p.m.).

             N.      The District shall provide each school library with a full-time teacher aide or
     clerk typist.

             0.    For the school year 1987-88 and each school year thereafter, the District
     shall provide for elementary school (K-5) teacher/parent report card conferences as
     follows:

                     1.     Fall

                            One half-day and two (2) early release days of 150 minutes.

                     2.     Spring

                            One half day and two (2) early release days of 150 minutes.

                  3.    Parents unable to confer with staff before, during, or after the regularly
     scheduled conference time may request a conference, at an alternate time, with the
     teacher. The administration and teacher shall confer to determine how the request can be
     accommodated.

                                                    34
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 62
                                                               40 of
                                                                  of 105 PageID#:#:57
                                                                     79 PageID      539




                   4.   Substitute teachers will be used to provide release time for
     conferences that cannot be scheduled during the above-referenced times. The need for
     release time and the scheduling of said time shall be discussed between the Building
     Committee and Building Principal.

                   5.     The parties shall, by mutual agreement, establish a conference
     schedule.

                    6.       Effective September 1, 2001, at the elementary school level, in
     addition to the traditional Annual Open House, all unit members will attend one fall and one
     spring evening parent/teacher conference to be scheduled by the administration following
     consultation with the UTN. Conferences shall not exceed two (2) hours in duration. A
     building administrator shall be present at the evening parent/teacher conferences.

            P.     1.    Sections A, B, E, F, I, J, K, M, N, and O hereof shall not be applicable
     to Professional Registered Nurses. The remaining provisions shall be applicable.

                   2.    The District and Union continue to recognize the need for the presence
     of Professional Registered Nurses, as set forth below, during school hours. It is, therefore,
     agreed that:

                           a.      The length of workday currently in effect shall remain in effect
     for the term of this contract, i.e., the professional day for Professional Registered Nurses
     shall commence with the scheduled arrival of the first bus in the students' instructional day
     and end with the departure of the last bus at the end of the students' instructional day.

                           b.   Each Professional Registered Nurse shall normally receive an
     uninterrupted, duty-free lunc_h period equal to that provided for teaching personnel
     assigned to the same building. While it is recognized that the professional responsibility of
     unit members may require the interruption of lunch upon occasion, the District affirms that
     it shall make every reasonable effort to comply with the spirit of this provision. To that end,
     the Superintendent of Schools shall send a letter to District staff.

                                            ARTICLE 32
                                       RETIREMENT BENEFIT

             A.     Effective July 1, 2015, unit members who voluntarily retire from active
     service with the Northport-East Northport Union Free School District with an effective date
     of June 30th and notify the District in writing by January 1st of the school year in which said
     retirement is effective will be paid a retirement benefit based upon the number of
     accumulated unused sick leave days according to the schedule outlined below. Where an
     employee voluntarily retires from active service effective on a date occurring in a month



                                                   35
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 63
                                                               41 of
                                                                  of 105 PageID#:#:58
                                                                     79 PageID      540




    other than June, he/she shall be paid said benefit provided he/she notifies the District no
    later than one hundred forty (140) days prior to the retirement date. The January 1
    deadline or the one hundred forty (140) day prior notice requirement may be waived at the
    sole discretion of the Superintendent of Schools or his/her designee for extenuating
    circumstances. This benefit will also be paid if the employee dies while in the active
    service of the District. In no event shall an employee discharged for cause be entitled to
    this benefit.

           Said benefit will be paid according to the following schedule:

     Leave Days
      Accumulated                              Rate

           0-50                                 0
           51                    $ 3,360 + $65.91 per day over 51 to 67
           68                    $ 4,626 + $65.91 per day over 68 to 84
           85                    $ 5,966 + $70.22 per day over 85 to 101
           102                   $ 7,412 + $72.66 per day over 102 to 118
           119                   $ 8,945 + $75.19 per day over 119 to 135
           136                   $10,600 + $77.99 per day over 136 to 152
           153                   $12,374 + $80.91 per day over 153 to 169
           170                   $14,287 + $84.07 per day over 170 to 186
           187                   $16,361 + $87.53 per day over 187 to 203
           204                   $18,611 + $91.26 per day over 204 to 220
           221                   $21,056 + $95.30 per day over 221 to 237
           238                   $23,728 + $99.71 per day over 238

            8.     Professional Registered Nurses will be eligible for said benefit at 95%.


                                            ARTICLE 33
                                             SALARY

            A.     Upon expiration of the contract, no increment will be granted until the parties
     agree upon a subsequent labor contract. Following two successive unsatisfactory
     evaluations, increment may be withheld upon direction of the Superintendent.

                    2014-2015: The salary schedule for the school year July 1, 2014 through
     June 30, 2015 shall be created by increasing the 2013-2014 schedule by an amount equal
     to the value of increment, confirmed by both parties to be 2.85% for the 2014-2015 school
     year. Step increment shall not be granted. The UTN acknowledges that any monies
     retrospectively owed to unit members for the 2014-2015 school year as a result of the
     foregoing have been paid, retroactive to July 1st, in a separate lump sum amount.




                                                    36
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 64
                                                               42 of
                                                                  of 105 PageID#:#:59
                                                                     79 PageID      541




                    2015-2016: The salary schedule for the school year July 1, 2015 through
     June 30, 2016 shall be created by increasing the 2014-2015 schedule by an amount equal
     to the value of increment, confirmed by both parties to be 2.85% for the 2015-2016 school
     year. Step increment shall not be granted.

                   2016-2017: The salary schedule for the school year July 1, 2016 through
     June 30, 2017 shall be created by increasing the 2015-2016 schedule by 1.2%. One-half
     (%) of the applicable step increment will be awarded to eligible unit members effective July
     1, 2016.

                   2017-2018: The salary schedule for the school year July 1, 2017 through
     June 30, 2018 shall be created by increasing the 2016-2017 schedule by 1.25%. Effective
     July 1, 2017, eligible unit members will be awarded one-half(%) of their applicable step
     increment not granted during the 2016-2017 school year.

                     The parties have agreed upon the salary schedules attached as Appendix
     "A", "B", "C", and "D." Appendix "A" shall be effective July 1, 2014, Appendix "B" shall be
     effective July 1, 2015, Appendix "C" shall be effective July 1, 2016, and Appendix "D" shall
     be effective July 1, 2017.

     In the event that the assessed valuation of the Northport Power Plant is reduced during the
     2016-2017 tax year (defined by the Town of Huntington as December 1 through November
     30), or during the 2017-2018 tax year, resulting in a total tax revenue reduction in either
     year exceeding $2,215,000, any agreed upon wage increase and step incremental
     payment scheduled for the 2016-17 or 2017-18 school years shall not be granted. In such
     event, the UTN shall have the right to elect reopener negotiations concerning wages. In
     order to effectuate the foregoing, any agreed upon wage increase and step increment for
     the 2016-17 or 2017-18 school years shall be paid on the day next following the aforesaid
     fixing of the tax levy, retroactive to the previous September 1st. Any dispute arising under
     this paragraph shall be resolved by expedited arbitration before Jay Siegel, Esq. The party
     seeking arbitration shall serve a demand for arbitration on the other party within ten (10)
     days of the date the party demanding arbitration knew or should have known of the facts or
     occurrence giving rise to the dispute. In all other respects, the rules of the American
     Arbitration Association shall govern the conduct of the arbitration.

            B.     Longevity

                   1.      Effective July 1, 1993, a teacher shall be entitled to the payment of
     longevity salary increase according to the following schedule:

                                    Completed Years of Service

                                    20-24 $500.00 Total Award
                                   25-29 $1,000.00 Total Award
                                 30 or more $1,500.00 Total Award


                                                  37
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 65
                                                               43 of
                                                                  of 105 PageID#:#:60
                                                                     79 PageID      542




            A teacher is entitled to receive a longevity payment upon completion of 20, 25 and
    30 or more years of service to the District as of the June 30 of the preceding school year.
    A teacher entitled to receive said lump sum longevity payment shall be paid the applicable
    sum on the payroll prior to the first payroll of the 1995-96 school year and in each
    succeeding school year. The first longevity payment under the 1995-99 agreement applies
    to all unit members who have completed 20 or more years of service prior to July 1, 1996
    and who are actively employed on July 1, 1996. Said longevity roster has been constructed
    as set forth in a certain side letter dated December 8, 1992.

                    2.     In addition to the above longevity payment, an additional award of $60
    per year of Northport service shall be granted to any unit member with twenty (20) or more
    years of service to the District, and to any unit member on Step 20 of the schedule with at
    least fifteen (15) years of District service. This longevity payment shall be paid on or about
    August 1stfollowing each year of eligibility, the first year beginning July 1, 2001. (However,
    persons retiring shall be paid said sum on the June 30 1h of the retirement year.)

                 3.     Individuals who resign for the purpose of retirement will be paid the
    sum of "1" and "2" above on June 30 of the school year in which they retire.

                   4.    Effective July 1, 2006, Appendix "F" shall apply to those teachers
    identified in Attachment "3" of the Memorandum of Agreement between the District and the
    Union dated December 12, 2006.

                 5.     Notwithstanding the foregoing paragraphs, all longevity payments
    shall remain at the amounts in effect on June 30, 2010 for the 2014-2015, 2015-2016,
    2016-2017, and 2017-2018 school years. Longevity shall be frozen for the term of this
    Agreement.

            C.    The District shall apply for EIT funds during each year of this contract. Any
     EIT funds received by the District for the 2014-2015, 2015-2016, 2016-2017, and 2018-
     2019 school years shall be retained by the District to defray the cost of the above
     settlement, and shall be paid into the District's General Fund.

             D.     The parties further agree that until a new salary structure is negotiated on or
     after July 1, 2018, the salaries for unit members shall be that in effect on June 30, 2018 for
     all unit members.

            E.     Professional Registered Nurses will be paid pursuant to the salary schedules,
     which are based upon a rate of ninety-six percent (96%) of the appropriate steps of the BA
     column effective July 1, 2014, a rate of ninety-seven percent (97%) of the appropriate
     steps of the BA column effective July 1, 2015, and a rate of ninety-eight (98%) of the
     appropriate steps of the BA column effective July 1, 2016, annexed hereto as Appendix
     "E."




                                                   38
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 66
                                                               44 of
                                                                  of 105 PageID#:#:61
                                                                     79 PageID      543




           F.      Special Salary Provisions

                  1.    Special Project and Research: Those teachers selected by the
    Superintendent to perform a special assignment and/or research project shall be paid a
    salary increase during the period of such service, ranging from $1,000 to $3,000 per
    annum. The manner of performance of such duties and the nature of the project or special
    assignment shall be determined by the Superintendent and/or his/her designee. The
    Superintendent shall establish the amount of salary increase to be paid, within the above
    range.

                   2.      Salary Increase for Professional Achievement:         In the case of
    professional achievement occurring after July 1, 1986, i.e., scholarly publication, election to
    officer status in professional association, the teacher shall be granted a $500 award upon
    the recommendation of the Superintendent and there shall be five (SJ such awards
    annually. An advisory committee to the Superintendent shall be appointed consisting of
    two (2) administrators appointed by the Superintendent and two (2) teachers appointed by
    the Union President. The committee shall consider nominations for the awards (made by
    the teaching staff or administrator on or before April 1) for outstanding contributions to the
    teaching profession or the field of education.

                   3.    The decision of the Superintendent regarding items "1" and "2" above
     shall be non-grievable and non-arbitrable.

           G.     Teachers returning from an unpaid leave of absence will receive the same
     increment placement credit on the salary schedules as teachers who were not on an
     unpaid leave, provided the returning teacher has been paid for ninety (90) or more school
     days during the 12 month period immediately preceding their leave return date.

                                         ARTICLE 34
                                  APPLICATION OF TEACHERS'
                                      SALARY SCHEDULE

           A.      The differential for BA and sixty (60) hours will be $300 above the BA &
     30 hour schedule.
            B.     In addition to their regular salaries as indicated on the salary schedule,
     guidance counselors and psychologists shall receive 1/200th of their regular scheduled
     salary for each full day's work in excess of the number of days classroom teachers are
     required to work. In no case shall this be less than $500.00.

            C.    All personnel in this unit will be paid according to the salary schedule.

            D.     Military Service - not to exceed two (2) years of credit.

                    1.     One (1) year of credit on the teachers' salary schedule for each full
     year of military service.


                                                  39
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 67
                                                               45 of
                                                                  of 105 PageID#:#:62
                                                                     79 PageID      544




                   2.     One (1) year of credit on the teachers' salary schedule for each partial
    year of military service of six (6) months or more.

                   3.     Peace Corps service or Vista service on same basis.

          E.    The provisions of this article shall not be applicable to Professional
    Registered Nurses.

          F.      Teachers shall receive a $1,000 one-time award upon acquisition of National
    Board Certification.

                                             ARTICLE 35
                                             INSURANCE

            A.    Each teacher will receive Group Life Insurance coverage equal to the amount
    of the teacher's annual salary+ $10,000.

           B.     1.     As soon as possible after the effective date of this agreement, the
    Board will establish an Internal Revenue Code salary reduction plan for dental and health
    insurance, excess major medical, disability, and child and/or elder care, subject to the
    requirements of the Internal Revenue Code.

                  2.     Either the Board or the Union may demand negotiations for change of
     health insurance carrier or to provide for self-funding of health/dental care benefits
     provided that the resulting dental and/or health insurance plan or self-funded program
     remains the same as that provided under the current plan. If said negotiations reach
     impasse, nonbinding fact-finding shall follow.

             C.     The New York State Health Insurance Plan ("NYSHIP") is provided to all
     full-time teachers of the District with partial contribution by the District. Effective June 30,
     2014 and thereafter, the partial contribution by the District shall be as follows:

                                                            Premium

                                                 District               Teacher
            Individual Plan                       79%                    21%
            Family Plan                           79%                     21%

             The District will offer a Health Maintenance Organization Insurance Program (HMO)
     for the 2014-2015, 2015-2016, 2016-2017, and 2017.:2018 school years. Effective June 30,
     2014, the District's portion of the premium payment for this option will not exceed seventy-
     nine (79%) percent.

              D.     Dental Insurance: The District will appropriate each year the sum required to
     pay fifty-five (55%) percent of the premium costs of a dental insurance policy for the 2014-
     2015, 2015-2016, 2016-2017, and 2017-2018 school years. The lifetime orthodontic
     benefit shall be $1 ,500 and the maximum annual benefit shall be $1 ,500.

                                                    40
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 68
                                                               46 of
                                                                  of 105 PageID#:#:63
                                                                     79 PageID      545




           E.  Excess Major Medical: The District agrees to appropriate $33,000.00 for the
    EMM insurance premium for 2014-2015, 2015-2016, 2016-2017, and 2017-2018 school
    years.

           F.    Disability Insurance: The District will appropriate $35,000.00 for the disability
    insurance premiums for the 2014-2015, 2015-2016, 2016-2017, and 2017-2018 school
    years.

            The parties agree that during the term of the Agreement, July 1, 2014 to June 30,
     2018, that if a new disability policy can be obtained providing for a higher benefit payment,
     at no additional cost to the District, the same shall be implemented.

              G.    Notwithstanding the foregoing, a staff member covered as of August 29, 1989
     under the Empire Health Insurance Plan may submit a waiver of coverage, in a form to be
     designed by the District in consultation with the Union, on or before November 1st of the
     school year. The teacher shall be paid, on a yearly basis, the sum of forty (40%) percent
     of the then premium cost, otherwise payable by the District, in the event he/she chooses to
     waive coverage. Final payment shall be on or about January 1. In the event a teacher
     who has chosen this option because of an unforeseen personal event must re-enroll, the
     teacher shall return, on a pro-rata basis, that portion of the forty (40%) percent previously
     paid that year, determined as of the date of re-enrollment. Re-enrollment shall be subject
     to the New York State Government Employee's Health Insurance Program Manual of
     Procedures for Participating Subdivisions. Teachers whose employment commences on or
     after September 1, 1989 will be offered the option of:

                   1.     Forty (40%) percent of individual premium rebate of premium;

                   2.     Individual coverage;

                   3.     Family coverage.

     The above listed plan is applicable to part-time teachers on a pro-rata basis.

            H.      All probationary and tenured teachers excessed as a result of abolition of
     positions will be provided health, major medical and dental insurance coverage, at the
     rates prescribed herein, for one (1) year following date of excess unless the teacher
     acquires a new job or unless spouse has similar coverage.

            I.    Effective January 1, 2007, unit members who are married to other unit
     members, or to other employees of the District, will not be eligible for dual family coverage;
     the spouse having the birthday falling earlier in the calendar year shall be enrolled in family
     coverage unless the couple elects otherwise on or before the effective date of the change
     in coverage. The other spouse shall have the option to be enrolled in individual coverage.




                                                   41
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 69
                                                               47 of
                                                                  of 105 PageID#:#:64
                                                                     79 PageID      546




           J.    Family health insurance will be offered to domestic partners in accordance
    with the applicable rules of NYSHIP. The above listed restrictions on family health
    insurance coverage will be applicable to domestic partner coverage.

           K.     Proration of Part-Time Benefits

                   1.     Teachers who voluntarily request part-time status (i.e., a leave of
    absence to part-time status) will be offered health, major medical, dental, life, and disability
    insurance coverage. The District contribution toward premium cost shall be based upon a
    proration of full premium reflecting the percentage amount of the teacher's appointment.
    (For example, a point one, [0.1 ], teacher will be granted a ten [10%] percent District
    contribution towards premium costs). The teacher will reimburse the District for premium
    costs for that portion of the premium costs payable by the teacher when billed by the
    District.
                   2.      Part-time teachers will be offered health, major medical, dental, life
    and disability insurance coverage at a District contribution toward premium cost based
    upon a proration of full premium. The District contribution toward premium cost shall be
    based upon a prorationing of full premium reflecting the percentage amount of the
    teacher's appointment. (For example, a point one, [0.1 ], teacher will be granted a ten
    (10%) percent District contribution towards premium costs). The teacher will reimburse the
    District for premium costs for that portion of the premium costs payable by the teacher
    when billed by the District.

                  3.       Notwithstanding the above, teachers employed for less than fifty (50%)
     percent are not eligible for the long-term disability policy.

             L.      Workers' Compensation - Whenever employees are absent on paid sick
     leave as a result of work-related accident occurring during duty hours and the District is
     awarded salary reimbursement as a result of a Workers' Compensation Board hearing, the
     permanent employees involved will be credited with that amount of such sick leave that
     they have taken on account of such accident for the first forty-five (45) days equivalent to
     the monetary amount received by the District divided by the per-diem substitute rate of pay,
     and thereafter divided by the per-diem substitute rate applicable to per-diem substitutes
     after forty-five (45) days of service.


             Notwithstanding the foregoing, any award for partial/total disability shall be paid to
     the injured employee.

            If the application of this formula results in the reinstatement of less than fifty (50%)
     percent, then the number of days reinstated will be raised to an amount equal to fifty (50%)
     percent of the sick days utilized.




                                                   42
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 70
                                                               48 of
                                                                  of 105 PageID#:#:65
                                                                     79 PageID      547



                                              ARTICLE 36
                                         EXTRA COMPENSATION
                                          FOR EXTRA SERVICES

            A.      I nterscholastics

                    1.     Wage Scale for the 2014-15, 2015-16, 2016-17, and 2017-18
                           school years are as follows:


                                        2014-2015        2015-2016   2016-2017         2017-2018

FOOTBALL
Varsity Head                             9,178            9,224       9,224             9,270
Varsity Assistant                        6,321            6,353       6,353             6,385
JV Head                                  6,232            6,263       6,263             6,294
JV Assistant                             5,077            5,103       5,103             5,128
MS Head                                  4,912            4,937       4,937             4,962
MS Assistant                             4,473            4,496       4,496             4,518

BASKETBALL
Varsity Head                             8,512            8,555       8,555             8,598
Varsity Assistant                        5,873            5,903       5,903             5,932
JV Head                                  6,099            6,130       6,130             6,160
MS Head                                  4,912            4,937       4,937             4,962
MS Assistant                             4,421            4,443       4,443             4,465

WRESTLING
Varsity Head                             7,945            7,984       7,984             8,024
Varsity Assistant                        5,481            5,509       5,509             5,536
JV Head                                  6,032            6,062       6,062             6,092
MS Head                                  4,540            4,562       4,562             4,585
MS Assistant                             4,085            4,106       4,106             4,126

BASEBALL
Varsity Head                             7,279            7,316       7,316             7,352
Varsity Assistant                        5,077            5,103       5,103             5,128
JV Head                                  5,767            5,796       5,796             5,825
MS Head                                  4,540            4,562       4,562             4,585
MS Assistant                             4,085            4,106       4,106             4,126

FIELD HOCKEY
Varsity Head                             7,279            7,316       7,316             7,352
Varsity Assistant                        5,022            5,047       5,047             5,072
JV Head                                  5,767            5,796       5,796             5,825
MS Head                                  4,540            4,562       4,562             4,585
MS Assistant                             4,085            4,106       4,106             4,126




                                                    43
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 71
                                                               49 of
                                                                  of 105 PageID#:#:66
                                                                     79 PageID      548


SOFTBALL
Varsity Head                   7,279          7,316           7,316           7,352
Varsity Assistant              5,077          5,103           5,103           5,128
JV Head                        5,767          5,796           5,796           5,825
JV Assistant                   3,979          3,999           3,999           4,019
MS Head                        4,540          4,562           4,562           4,585
MS Assistant                   4,085          4,106           4,106           4,126
VOLLEYBALL
Varsity Head                   7,279          7,316           7,316           7,352
Varsity Assistant              5,022          5,047           5,047           5,072
JV Head                        5,767          5,796           5,796           5,825
MS Head                        4,540          4,562           4,562           4,585
MS Assistant                   4,085          4,106           4,106           4,126
TRACK
Varsity Head                   7,279          7,316           7,316           7,352
Varsity Assistant              5,767          5,796           5,796           5,825
MS Head                        4,912          4,937           4,937           4,962
MS Assistant                   4,473          4,496           4,496           4,518
LACROSSE
Varsity Head                   7,279          7,316           7,316           7,352
Varsity Assistant              5,077          5,103           5,103           5,128
JV Head                        5,767          5,796           5,796           5,825
JV Assistant                   3,979          3,999           3,999           4,019
MS Head                        4,540          4,562           4,562           4,585
MS Assistant                   4,085          4,106           4,106           4,126
SOCCER
Varsity Head                   7,279          7,316           7,316           7,352
Varsity Assistant              5,077          5,103           5,103           5,128
JV Head                        5,767          5,796           5,796           5,825
MS Head                        4,540          4,562           4,562           4,585
CROSS COUNTRY
Varsity Head                   7,279          7,316           7,316           7,352
MS Head                        4,540          4,562           4,562           4,585

TENNIS
Varsity Head                   6,032          6,062           6,062           6,092
JV Head                        5,077          5,103           5,103           5,128
MS Head                        4,540          4,562           4,562           4,585
GOLF
Varsity Head                   5,900          5,930           5,930           5,960
JV Head                        5,077          5,103           5,103           5,128
BOWLING
Varsity Head                   4,600          4,623           4,623           4,646

                                         44
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 72
                                                               50 of
                                                                  of 105 PageID#:#:67
                                                                     79 PageID      549



CHEERLEADING
Varsity Head                          5,238              5,264               5,264               5,291
JV Head                               4,025              4,045               4,045               4,065
MS Head                               2,503              2,516               2,516               2,529

SWIMMING
Varsity Head                          2,503               2,516              2,516               2,529

ATHLETIC
COORDINATOR
High School                           8,512               8,555               8,555               8,598
Middle School                         5,888               5,918               5,918               5,948



                   2.      Post-Season Playoff Games

                       In the event that a varsity team is eligible to participate in post-
     season playoff games, participating coaches and assistant coaches shall be
     compensated in accordance with the requirements set forth below:

                           a.     Eligibility

                             (1).      The Head Coach of said varsity team shall be
     compensated in accordance with the schedule set forth in 2.b below:

                                 (2).      The Athletic Director shall have the sole discretion to
     determine the number of assistant coach(es) required for each varsity team for the entire
     post-season. The entire post-season shall be defined as post-season playoff game(s) and
     official practice sessions (as defined in 2.b.(2) below). Once the number of assistant
     coaches is determined, the same number of assistant coaches shall be eligible for
     compensation throughout the entire post-season.

                                  (3).       Subject to the limitations set forth in 2.a.(2) above, up
     to a maximum of two (2) varsity assistant coaches shall be eligible for compensation for
     participating in a particular playoff game and/ or official practice session, in
     accordance with the schedule set forth in 2.b. below.

                                    (4).       Subject to the_limitations set forth in 2.a.(2) above, up
      to a maximum of four (4) varsity football assistant coaches shall be eligible for compensation
      for participating in a particular playoff game and/or official practice
    · session, in accordance with the schedule set forth in 2.b. below.

                               (5).        Only District employees        who have received
     compensation from the District during the school year in which the post-season playoff
     game(s) takes place, shall be eligible for payment under this provision.

                                (6).       Once the number of assistant coaches for the post-
     season has been determined by the Athletic Director, the Athletic Director and the varsity
     head coach shall jointly select the individuals to fill said positions.
                                                    45
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 73
                                                               51 of
                                                                  of 105 PageID#:#:68
                                                                     79 PageID      550




                         b.      Payment Schedule

                                (1).    Varsity head and assistant coaches meeting the eligibility
    criteria set forth above shall receive the following rate of pay for each approved official post-
    season game and each approved official practice session in which the head and/or assistant
    coaches participate.

                                 (2).    Official practice session shall be defined as instances where
    students, while under the supervision of the varsity head coach, are actively engaged in the
    particular sport in preparation for the New York State Public High School Athletic Association
    OR a Section XI sanctioned post-season game.

                            (3).   Rate of pay per official game/official practice session for
    the 2014-2015, 2015-2016, 2016-2017, and 2017-2018 school years shall be as follows:

                                        Head Coach             $133

                                        Assistant Coach        $100


           B. Extra-Curricular

                  AM-PM Musical*                                                            D
                  Aerospace Club Advisor                       HS                           D
                  Alumni Association                           HS                           D
                  Amnesty Club                                 HS                           D
                  Arts and Crafts                              MS                           D
                  Art Club Advisor                             HS/MS                        E
                  Art Club Advisor                             Elem.                        c
                  Art/Literary Magazine Advisor                Elem.                        c
                  Art/Literary Magazine Advisor                MS/HS                        E
                  Art/Literary Magazine Coordinator            Elem/MS                      E
                  Baking Club                                  MS/HS                        D
                  Banner Team                                  HS                           E
                  Bicycle Club Advisor                         MS/HS                        E
                  Business Honor Society                       HS                           c
                  Chamber Orchestra Advisor                                                 E
                  Chess Club                                   MS/HS                        D
                  Community Services Club Advisor              MS/HS                        E
                  Community Services Club Asst. Adv.           MS/HS                        D
                  Computer Club Advisor                        HS/MS                         F
                  Conflict Management Program                  HS/MS                         F
                  Cultural Arts Enhancement                    MS                            E

                                                   46
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 74
                                                               52 of
                                                                  of 105 PageID#:#:69
                                                                     79 PageID      551




                Current Affairs Club               MS/HS                  E
                Curriculum Club Advisor            Elem/MS/HS             D
                Curriculum Fair Advisor            Elem/MS/HS             D
                DECA Club Advisor                  HS                     J
                Debate Club                        HS                     E
                Diplomats Workshop Advisor         HS                     F
                Fishing Club Advisor               MS                      c
                Freshman Class Advisor             HS                      E
                Future Bus. Leaders of
                        America Advisor            HS                      E
                Future Teachers of America         HS                      D
                Grand Friends Advisor                                      E
                Ham Radio Advisor                                          c
                HS Drama Director                  HS                      I
                HS Drama Technical Director        HS                      F
                HS Music Production Choreog.       HS                      F
                HS Music Production Costume Dir.   HS                      F
                HS Music Production Director       HS                      J
                HS Music Production Producer       HS                      F
                HS Music Production Light Dir.     HS                      c
                HS Music Production Orchestra      HS                      F
                HS Music Production Tech.          HS                      F
                HS Music Production Vocal          HS                      F
                Honor Society                      HS                      G
                Honor Society                      MS                      E
                Identity Club                      HS                      D
                Interact                           HS                      E
                Internet Coordinator               HS                      D
                lntramurals                        Elem.IMS                c
                lntramurals Lunchtime              Elem.IMS                c
                lntramurals Special Education      Elem.IMS/HS             c
                Jazz Workshop                      MS                      E
                Junior Class Advisor               HS                      E
                Junior National Honor Society      HS                      E
                Key Club                           HS                      c
                Kickers Advisor                    HS                      E
                USEC                               HS                      E
                Language Clubs                     MS/HS                   D
                Law Club                           HS                      G
                Leaders Club                       MS                      D
                Marching Band Director             HS                      I
                Marching Band Assistant Director   HS                      E
                Mathletes                          MS/HS                   D
                Math Olympiads (6th Grade)         MS                      D

                                          47
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 75
                                                               53 of
                                                                  of 105 PageID#:#:70
                                                                     79 PageID      552




                Math Seminars                      MS                      D
                Music/Drama Advisor                Elem.                   E
                Music/Drama Advisor                MS                      F
                Music/Drama Assistant Advisor      Elem.                   D
                Music/Drama Assistant Advisor      MS                      E
                Music/Drama Director               Elem.                   G
                Music/Drama Director               MS                      H
                Natural Helpers Advisor            HS                      G
                New York City                      HS                      H
                Newspaper Advisor                  MS                      F
                Newspaper Advisor                  HS                      F
                Newspaper Club II                  HS                      D
                Peer Counseling                    MS                      G
                Peer Tutoring                      MS                      E
                Pep Club                           MS/HS                   F
                Photo Club                         Elem.                   c
                Photo Club Advisor                 MS/HS                   E
                Physical Education Leaders Club    HS                      E
                Print Club                         MS/HS                   E
                Radio Club                         MS/HS                   D
                SFA Advisor                        HS                      G
                School Magazine                    Elem.                   D
                School Store Advisor               MS                      E
                School Store Advisor               HS                      K
                Science Club                       Elem.                   D
                Science Club                       MS                      D
                Science Fair                       MS                      c
                Scorer or Timer, All Sports
                       (rate/game)                 MS/HS                   A
                Sophomore Class Advisor            HS                      E
                Special Act. Coordinator           Elem.IMS/HS             c
                Special Activity Coordinators/
                Chaperone
                       per Activity                Elem.**/MS/HS           B
                       per Game                    MS/HS                   A
                Senior Class Advisor               HS                      I
                Senior Class Assistant Advisor     HS                      F
                Stage Band                         HS                      E
                Students Activities Coordinator    HS                      E
                Student Activities Treasurer       MS                      G
                Student Activities Treasurer       HS                      L
                Student Council Advisor            Elem.                   D
                Student Council Advisor            MS                      F
                Students for 60,000                HS                      J

                                           48
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 76
                                                               54 of
                                                                  of 105 PageID#:#:71
                                                                     79 PageID      553




                   Students for 60,000 Assistant Advisor     HS                        D
                   Tigerettes                                HS                        E
                   Variety Show                              MS                        E
                   Variety Show                              HS                        E
                   Video Club                                MS/HS                     D
                   Wilderness Club                           MS/HS                     G
                   Yearbook Advisor                          MS                        F
                   Yearbook Advisor                          HS                        J
                   Yearbook Business Advisor                 HS                        E
                   Yorker Club                               MS                        E

           *This compensation shall only apply if rehearsals are not scheduled as part of the
    teacher's normal teaching load.

            **Concerts, plays, productions, dances. Elementary music teachers may apply for
    this activity.

            Teachers of music who accompany students for the sole purpose of chaperoning at
    County and State festivals and County and State music activities held out of District AND
    which take place when school is not normally in session will be compensated at wage scale
    "B" for such chaperoning.

             The letter references set forth alongside of each extra compensation position, as
     listed above, are intended to coincide with the following wage scale for the school years
     2014-2015, 2015-2016, 2016-2017, and 2017-2018 school years.

                   1.       Wage Scale-Extra Curricular

                        2014-2015          2015-2016       2016-2017      2017-2018

              A         $        91.46    $        91.91   $     91.91   $     92.37
              B         $       159.80    $       160.59   $    160.59   $    161.40
              c         $    1,386.90     $    1,393.83    $ 1,393.83    $ 1,400.80
              D         $    1,706.49     $    1,715.02    $ 1,715.02    $ 1,723.60
              E         $    2,336.63      $   2,348.31    $ 2,348.31    $ 2,360.05
              F         $    3,096.41      $   3,111.89    $ 3, 111.89   $ 3,127,45
              G         $    3,836.09      $   3,855.27    $ 3,855.27    $ 3,874.54
              H         $    4,479.29      $   4,501.68    $ 4,501.68    $ 4,524.19
               I        $    5,122.49      $   5,148.10    $ 5, 148.10   $ 5,173.84
              J         $    5,960.66      $   5,990.46    $ 5,990.46    $ 6,020.41
              K         $    7,031.99      $   7,067.14    $ 7,067.14    $ 7, 102.48
              L         $    7,673.18      $   7,711.54    $ 7,711.54    $ 7,750.10


                                                    49
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 77
                                                               55 of
                                                                  of 105 PageID#:#:72
                                                                     79 PageID      554




                         a.     Pay for seasonal activities listed above will be made upon
    satisfactory completion of the activity as recommended by the supervisor (i.e., Principal,
    Director, etc.).

                          b.    Any teacher who qualifies for supplementary pay for extra
    services rendered during any part of any school year must submit to the Building Principal
    involved by April 30 a complete report covering all aspects of the extra services performed.
    The report shall include such information as:

                                 (1).   Numbers of students involved

                                (2).   Number of hours spent in supervisory and advisory
    capacities before and after regular school hours, evenings, Saturdays and holidays, etc.

                                 (3).   Special events and significant programs held during the
    school year

                                 (4).   Expenses, if any, incurred by teacher in performance of
    assigned duties


                                 (5)    Other pertinent factors which will help to further clarify
    the nature of the particular services.

                          c.     The Building Principal or Director involved, upon receipt of
    report submitted, will evaluate the quality of such services rendered, and will recommend to
    the Superintendent for Board consideration that:

                              (1)   Supplementary salary payment be made to designated
     teacher in one lump sum upon completion of the activity.

                                  (2).   Supplementary salary payments be withheld because
     such services were not rendered in accordance with duties, responsibilities and functions
     specified in description of extra pay assignment in question.

                                 (3).   Supplementary salary be modified in accordance with
     certain services not rendered.

                   2.     Procedures for applying for extra-pay assignments:

                            a.     Notice of vacancies for extra-pay assignment shall be listed in
     all schools at least ten (10) school days and when practical twenty (20) school days prior to
     the closing date for applications. Copies of such notices shall be sent to all BC
     chairpersons.

                                                  50
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 78
                                                               56 of
                                                                  of 105 PageID#:#:73
                                                                     79 PageID      555




                         b.      The posting shall include a description of the duties for the
     assignment, the qualifications required, the location for the assignment and compensation.

                         c.      Application for such assignment shall be made to the
     appropriate Building Principal or Director, unless otherwise specified.

                         d.     Extra-pay assignment shall be considered vacated at the
    termination of the assignment and must be reapplied for if desired. All such assignments
    will be open to application by all qualified personnel.

                           e.    Guidelines and regulations for any extra-pay assignment or
     position will be determined after consultation with the Union.

                    3.    New positions may be created by the Board of Education in its sole
     discretion after compliance with Article 21 of this Agreement.

                 4.      Any of the foregoing positions may be filled at the sole discretion of the
     Board of Education.

                    5.    The Union shall have the right to submit proposals for extra-pay
     positions to the Board of Education for their consideration.

                   6.     The Board of Education recognizes that extra-pay and sports activities
     are an important component of the overall educational program. However, in the event of
     the abolition of an extra-pay position(s), the President of the Union may request
     negotiations with the District concerning the impact of the decision to abolish said
     position(s) as presently required by the Taylor Law of the State of New York.

                  7.      Professional Registered Nurses, who are qualified, may apply for any
     extra-pay position in the District.

                  8.     Effective July 1, 2002, a mentor stipend in the amount of $1,200 shall
     be implemented. Prior to the foregoing date, the parties shall establish a committee to
     develop recommended guidelines for the position, including duties and necessary training.
     The committee will submit its recommendation to the Superintendent of Schools for his
     review and/or implementation.

                9.     A joint committee shall be established to review and provide
     recommendations regarding co-curricular and extra-curricular stipend amounts.




                                                  51
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 79
                                                               57 of
                                                                  of 105 PageID#:#:74
                                                                     79 PageID      556




                                          ARTICLE 37
                                      COMPENSATION FOR
                                    PROFESSIONAL ACTIVITIES

              A.    Staff members recommended by the Superintendent of Schools and
     approved by the Board of Education for employment or training during July, August and
      other periods of time not included in the professional staff calendar shall be compensated
    · as follows:

                  1.      For those teachers whose assignment involves active participation in
    a program, i.e., as a writer of curriculum or a scorer of State assessment testing, the hourly
    rate of pay shall be $49.35 for the school years 2014-2015, 2015-2016, 2016-2017, and
    2017-2018.

                  2.      For those teachers whose assignment involves instructing a workshop,
    the rate of pay shall be $57.57 for the school years 2014-2015, 2015-2016, 2016-2017,
    and 2017-2018.

                    3.    For those teachers who attend a conference or workshop wherein the
     major effort takes place within the conference or workshop setting, the rate of pay
     shall be $36.18 for the school years 2014-2015, 2015-2016, 2016-2017, and 2017-2018.

                  4.        For those teachers who participate in an assignment conducted
    immediately after school wherein they do not leave the District, the minimum time limit per
    session for both the assignment and compensation will be one (1) hour. For those teachers
    who participate in an assignment wherein they must come to the District from their homes
    or elsewhere, the minimum time limit per session for both the assignment and
    compensation will be two (2) hours. Reimbursement for registration and per-diem living
    expenses, where the activity is located other than the district, will be allowable when
    required of the participant. This compensation shall apply to activities:

                          a.       Required by the District as part of an approved program;

                        b.     Determined as necessary for the improvement of skills and
     knowledge pertaining to specific courses;

                          C.       Recommended as a service which upgrades the quality of the
     educational program.

            B.     Restrictions:

                   1.      Fellowships procured by a staff member and approved by the
     Superintendent of Schools shall carry no compensation other than reimbursement for
     travel and registration required of the participant.

                                                  52
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 80
                                                               58 of
                                                                  of 105 PageID#:#:75
                                                                     79 PageID      557




                   2.    Teachers receiving compensation under this policy shall not receive
    in-service or course credit applicable for salary transfer purposes.

                   3.     For summer school employment, see Article 40.

                                      ARTICLE 38
                          COMPENSATION FOR HOME INSTRUCTION

           A.       Permanent staff working on assignment as home instructor shall be paid at
    the rate of $7 4.00 for the school years 2014-2015, 2015-2016, 2016-2017, and 2017-2018.


           B.     Mileage from the teacher's home school to the home of the pupil, and return,
    shall be paid at the prevailing IRS rate upon ratification of this contract.

            C.     No teacher shall be required to accept the assignment as home instructor;
    failure to accept such an assignment shall not be considered negatively in the teacher's
    evaluation.

                                          ARTICLE 39
                                    TAX SHELTERED ANNUITY

           A.      A tax sheltered annuity plan is basically an agreement between the Board of
     Education and the individual teacher to withhold or reduce an agreed upon portion of a
     teacher's salary and to apply those funds to the purchase of an annuity plan or program.

            B.    Any member who wishes to initiate, change or terminate participation in this
     plan may do so by notifying the School District business office in writing at least thirty (30)
     days in advance of the initiation, termination, or change.

             C.    The contributions to the annuity plan will be automatically deducted in equal
     parts from each paycheck and forwarded to the companies after they have submitted their
     monthly statements verifying contract members to the business office.

                                           ARTICLE 40
                                         SUMMER SCHOOL

            A.     No teaching position shall be filled by a teacher not employed by the District if
     there is an equally qualified (certified) applicant for such a position who is employed by
     said School District. Only properly certified applicants shall be considered for a summer
     school position. In determining whether an applicant is the best qualified applicant for the
     position, the Superintendent or his/her designee shall utilize the criteria set forth in
     paragraph (C) of this Article.




                                                   53
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 81
                                                               59 of
                                                                  of 105 PageID#:#:76
                                                                     79 PageID      558




          B.     All openings for Summer School positions shall be sent to all teachers
    employed by the District as soon as possible.

           C.     When applicants for Summer School positions exceed the positions
    available, the best qualified applicant shall be selected. In making such selection, the
    Superintendent or his/her designee shall consider the following criteria:

                   1.     recent teaching experience of subject/course matter during the regular
    school year;

                   2.     recent teaching experience of subject/course matter during summer
    school;

                   3.     teaching performance during the regular school year;

                   4.     teaching performance during summer school; and

                   5.     years of service in prior summer school positions.

     The criteria set forth in Section C, above, of this Article shall not be applied to applicants
     holding the following positions:

                                         -   Attendance teacher
                                         -   Commons manager
                                         -   UTN President
                                         -   Teacher coordinator, e.g. Law Program

     Should two (2) or more applicants be equally qualified, District seniority may be considered
     as additional criteria, beginning the summer of 1981.

              D.    Summer School teachers will be granted one (1) personal leave day and one
     (1) sick leave day. The foregoing sick and personal days may be accumulated as a part of
     the teacher's accumulated sick leave bank if the same are unused during Summer School,
     following application to the personnel office. Teachers employed by the District may use
     additional days from accumulated sick leave from the regular school year if more than one
     day's sick leave is required.

             E.     It is understood that teachers may be observed during the summer session.
     Such observations are to be conducted in accordance with the procedures set forth in
     Article 19 of this Agreement. It is understood that the dates set forth in Article 19 are not
     applicable to summer school evaluations. All evaluations (self and administrative) for the
     Summer Session, must be completed and given to the administrator/teacher by the August
     31st following the conclusion of the summer school session.

          F.     Identification of elementary pupils who will attend Summer School must be
     accomplished by June 15, whenever feasible.


                                                    54
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 82
                                                               60 of
                                                                  of 105 PageID#:#:77
                                                                     79 PageID      559




             G.     Classes of different subject matter should not be combined for the purpose of
     instruction without the consent of the teacher.

           H.     Summer School pay shall be at the following rates for the school years 2014-
     2015, 2015-2016, 2016-2017, and 2017-2018:

                   1.        Elementary Summer School Program

    Teacher - 4 hours per day;
    20 days                                    $4,055.37

                   2.        Pre-School Summer School Program

     Teachers - 4 hours per day;
     30 days                                   $6,083.08

     Other staff - 4 hours
     per day                                   $202.78

                   3.        Extended School Year Program

     Teacher - 6 hours per day;
     30 days                                   $9,124.33

     Teacher staff - 4 hours
     per day                                   $202.78

                   4.        Summer Music Program

     Teacher - 4 hours per day;
     25 days                                   $5,069.22

     In District substitute rate shall be as follows for the school 2014-2015, 2015-2016, 2016-
     2017, and 2017-2018:

     per 2 hour course:             $101.41

          I.     Teachers employed for Summer Enrichment Music Clinic will be
     compensated at the rate of 1/200th of their annual salary, per day for trip days.

            J.    Personnel employed for Summer School Enrichment Programs, which are
     contingent upon budget passage, shall be employed subject to Section "C" above.


                                                  55
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 83
                                                               61 of
                                                                  of 105 PageID#:#:78
                                                                     79 PageID      560




            K.     The President of the Union may consult with the Superintendent of Schools,
    or his/her designee, concerning the application of the relevant provisions of this Agreement
    to the Summer School Program prior to offering Summer School positions.

           L.    Sections A, B, C, D, G, I and J shall be applicable to Professional Registered
    Nurses. The remaining sections shall not be applicable.

                                        ARTICLE 41
                                TEACHER ATTENDANCE REVIEW

           Should a teacher's building administrator or supervisor be concerned with a
    teacher's attendance record, the following steps shall be taken:

                 A.     The direct supervisor will meet with the staff member and informally
    discuss the nature of the concern with the teacher.

                   B.     After a reasonable period of time, to be determined by the supervisor,
     if the absentee problem has continued, a formal letter will be sent to the teacher stating the
     nature of the concern. In addition, the supervisor shall arrange a meeting among the
     affected teacher, the supervisor and the Superintendent or his/her designee. The teacher
     may bring a Union representative to this meeting.

                   C.      The meeting will be held at a mutually convenient time and will be
     intended to produce a satisfactory resolution of the problem. Failure by the teacher to
     abate the attendance problem shall result in the placement of a letter in the teacher's
     personnel file by the Superintendent of Schools or his/her designee setting forth the nature
     of the attendance problem and indicating the failure of the teacher to correct the situation.
     The letter shall also summarize prior meetings with the teacher held with administration
     regarding the administration's concern with the teacher's attendance. Further, the teacher
     may be required to substantiate future use of sick days by a physician's note for up to the
     balance of the then current school year and the next following school year and/or be
     required to substantiate all requests for personal leave by submission of a written
     statement setting forth the reason(s) underlying the personal leave request for up to the
     balance of the then current school year and the next following school year.

                  D.     Nothing herein shall prohibit the District from taking action in
     accordance with law including but not limited to the provisions of Section 913 and 3020-a
     of the Education Law.




                                                   56
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 84
                                                               62 of
                                                                  of 105 PageID#:#:79
                                                                     79 PageID      561




                                          ARTICLE 42
                                      LEAVES OF ABSENCE

            A.    Sick Leave

                 1.     Absence of a teacher from duty during the period September 1-June
    30 of any school year resulting from personal accident or personal illness, or death in the
    immediate family shall be considered "Sick Leave of Absence."

                  2.     Effective September 1, and on each anniversary date thereafter, each
    teacher shall be credited with fifteen (15) days "Sick Leave of Absence" with full pay. To
    the extent not used, sick leave shall be cumulative from year to year during term of
    employment.

                  3.      Charges against accumulated sick leave credits shall be applied only
    on such day or days during the period September 1-June 30 of any school year as the
    teacher is regularly scheduled to be on duty.

                   4.     Teachers quarantined in their places of residence, because of illness
     of some member of the household with a contagious disease or by contact with student in
     school, shall be granted leave of absence without salary deduction for the duration of the
     quarantine or such other period as the school doctor shall certify as requisite or prudent.

                   5.    Teachers unable to attend to their school duties for any of the
     above-stated reasons, or otherwise, shall notify the person designated as promptly as
     possible stating the probable duration of their absence, so that arrangements may be
     made to obtain a substitute.

                 6.     Teachers shall receive written notification annually of the amount of
     accumulated "Sick Leave of Absence."

            8.     Personal Days

                  1.    Teachers may use up to five (5) days of accumulated sick leave of
     absence for personal reasons.

                   2.     Family illness is to be reported as "sick" instead of personal.

                  3.     The parties agree that, because of the importance to children of a
     teacher being in the classroom, teachers are expected, when possible, to schedule
     personal business on days when school is not in session. Personal days are only to be
     used when this is not possible.

                  4.      Personal days (up to five per school year) that are not contiguous with
     a vacation period or weekend do not require prior approval. Teachers are not required to
     give a reason for these days unless abuse is suspected.

                                                 57
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 85
                                                               63 of
                                                                  of 105 PageID#:#:80
                                                                     79 PageID      562




                 5.     Personal days (up to five per school year) that are contiguous with a
    vacation period or weekend require the prior approval of the building principal and/or
    immediate supervisor. Requests that would extend a weekend or holiday by more than two
    additional days also require the approval of the Assistant Superintendent for Human
    Resources.

    Requests for Personal Leave of Absence forms must be completed and submitted to the
    Office of Human Resources for all requests that are contiguous with a vacation period or
    weekend.

                  6.       Any personal day requests that would result in an excess offive being
    taken in any one school year must receive the prior approval of the Superintendent of
    Schools or his/her designee. (It is understood that certain situations may make prior
    approval impossible. In those instances, paperwork must be submitted immediately upon
    return to work. It is also understood that the District retains the right to disapprove the day,
    in which case, the individual's annual pay will be reduced by 1/200 for each day.)

                 7.     Personal days in excess of five will only be granted for very serious
     needs. Days that are denied may not be taken "without pay".

                     8.    The Assistant Superintendent for Human Resources will initiate an
     attendance review when abuse of personal days is suspected, including suspected abuse
     of the five allowable days per school year.


           C.      With prior approval of the Superintendent of Schools, teachers may be
     absent for the following professional reasons:

                   1.     Delegate to a Union affiliated organization.

                  2.       To attend a professional workshop, seminar, conference or training
     lab (non-deductible).

                  3.      Visitation for purpose of observing teaching methods and techniques
     (non-deductible).

            D.    Days used for jury duty are nondeductible. Payment for District service is
     conditioned upon employee furnishing the District with a statement of jury service
     (obtainable from the Court Commissioner of Juries) and upon the employee's
     reimbursement to the District of salary monies received on account of said service.

            E.      1.    Following the grant of a Family and Medical Leave Act ('FMLA') leave,
     provided that the teacher gives thirty (30) days notice prior to the termination of said leave,

                                                   58
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 86
                                                               64 of
                                                                  of 105 PageID#:#:81
                                                                     79 PageID      563




    an employee may request an unpaid child care leave of absence for the balance of the
    then current school year. (In the event that no FMLA leave precedes the start of an unpaid
    child care leave thirty (30) days notice prior to the anticipated start date of a proposed
    unpaid child care leave shall be given). If an unpaid child care leave is occasioned by the
    birth of a child during April, May or June, notice must be given as soon as possible, but not
    later than thirty (30) days after the birth of the child. Such leave may be extended for the
    following school year at the expiration of which the employee must resume his/her
    employment or forfeit his/her rights to employment. To extend a child care leave of
    absence into the following school year, the employee must notify the District by May 1st of
    the first year of the child care leave.

                 2.     Any employee shall be entitled to utilize cumulative paid sick leave for
    absences directly resulting from disability incident to pregnancy or birth, provided that the
    employee submits medical verification of the disability satisfactory to the District.

                    3.      Requests for part-time leaves shall be subject to the discretion of the
     District, pursuant to the Board practice in effect on June 30, 1986.

             F.     A joint committee shall be established to ascertain, inter alia, the cost/benefit
     of child care/family leaves as well as a child care facility.

            G.     Bereavement Leave

                    Effective January 23, 2013, unit members shall be entitled to one day of
     bereavement leave annually for the death of an immediate family member, which shall not
     be chargeable to sick leave or any other existing category of leave. ("Immediate family"
     shall be defined as parent(s), spouse, child, sibling, grandchild, grandparent(s), father-in-
     law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, grandmother-
     in-law, grandfather-in-law, step-mother, step-father, and step-children.) If said day of
     bereavement leave is not utilized during the school year, the day may not be carried over to
     a subsequent school year.

                                             ARTICLE43
                                          STAFF SIGN-OUTS

            A     During lunch, each staff member shall be free to leave the building to attend
     to personal business. At times other than lunch, teachers will adhere to procedures
     established by the building principal. The staff member shall notify building principal or a
     designee of departure.

           B.    The provisions of this article shall not be applicable to Professional
     Registered Nurses.



                                                   59
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 87
                                                               65 of
                                                                  of 105 PageID#:#:82
                                                                     79 PageID      564




                                      ARTICLE44
                            PROFESSIONAL DEVELOPMENT FUND

           A. A Professional Development Fund is established in the following amount for the
    stated purposes and years indicated:

          For Teacher In-Service Training, the rate of pay shall be $61,693 for school years
    2014-2015, 2015-2016, 2016-2017, and 2017-2018.

           It is understood that effective July 1, 1993, said Professional Development Fund will
    be reduced by $25,000 to defray the cost of releasing the President of the Union from
    his/her teaching and non-instructional duties as set forth in this paragraph.

           B.      Professional Development Committee

                  1.     The Professional Development Committee shall be composed of three
    (3) administrators appointed by the Superintendent and three (3) teachers appointed by
    the Union. Positive action of this committee must be approved by four (4) of the above
    designated committee members.

                   2.     Meetings shall be called by the Superintendent of Schools at the
     request of either the administration or the Union.

                    3.      This committee shall review all applications submitted under the
     provisions of this article (see paragraphs C & D below) prior to Board action. Administrative
     proposals may be submitted to the Professional Development Committee.

                  4.     Prior to delivery of final committee recommendations to the Board, the
     same shall be submitted to the Superintendent of Schools for his/her review and comment.

                  5.    The Board of Education reserves the right to reject individual proposals
     of the PDC, but may not reject the total expenditures listed in paragraph A above, if there
     are adequate acceptable proposals.

            C.     Teacher In-Service Training

                   1.     In cases of direct and significant benefit to the District, special grant
     leaves may be awarded. Such leaves shall not exceed one (1) year in duration. In the
     event such special grant leave is awarded, an amount equal to the cost of the substitute
     teacher employed to replace the teacher on special grant leave shall be deducted from the
     total appropriation for Teacher In-Service Training listed in paragraph A above, not to
     exceed $15,000.00 per replacement.



                                                  60
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 88
                                                               66 of
                                                                  of 105 PageID#:#:83
                                                                     79 PageID      565




                   2.     When it appears that a particular need for the employment of a
     teacher in another certification area arises, such requests may be granted. The procedure
     for such requests shall be as follows:

                            a.    All applicants will be granted a personal counseling session with
     the Superintendent or his/her designee to determine their qualifications and course needs
     for participation in this program and in relation to projected staff vacancies.

                         b. A determination of eligibility and a prescription for participation
     shall be prepared by the administration.

                        c. Thereafter, the teacher may submit an application for participation
     in this program to the Professional Development Committee for review and
     recommendation to the Board of Education.

                          d.      Any teacher found not qualified by the administration may
     submit an application to the Committee within ten (10) school days of the date he/she is
     notified by the administration.

                       e.         Successful applicants will agree in writing to complete all
     necessary course work.

                          f.     In the event that a teacher willfully fails to complete the
     prescribed course work, all sums expended by the District shall be reimbursed by said
     teacher. However, when the teacher is notified that the projected vacancy is not available
     and that he/she will not be employed, the foregoing shall not apply.

                            g.     Teachers whose participation in this program is approved by the
     Board of Education shall be reimbursed for all costs involved including tuition, fees and
     textbooks. Payment shall be made as soon after enrollment as possible. In any event, the
     District will supply the teacher with a certificate for submission to the educational institution
     involved, setting forth that the District will pay for all approved tuition and fees charged by
     the institution.

                       h.    Salary credit shall be granted to the individual for course work
     accomplished hereunder, only when an advanced degree or professional diploma is
     granted.

                   3.     The Professional Development Committee shall review all proposals
     for Teacher In-Service Training, Additional Certification and special grant leave requests, if
     any, according to the following standards:




                                                    61
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 89
                                                               67 of
                                                                  of 105 PageID#:#:84
                                                                     79 PageID      566




                         a.     Benefit to the District, and in the case of a special grant leave
    whether the application will result in direct and significant benefit to the District;

                          b.      Benefit to the individual;

                          c.      Benefit to the teaching profession;

                       d.    In the case of a special grant leave request, the Committee will
    consider the recommendation of the individual's immediate supervisor.

                                         ARTICLE 45
                               PROFESSIONAL REGISTERED NURSES

           The following provisions shall be applicable to Professional Registered Nurses:

           A.      Orientation and Training

                   1.     An orientation program will be provided for all new nurses.

                  2.     A joint committee (with equal representatives of Professional
    Registered Nurses and administrators) will be established to develop District-sponsored
    in-service programs.

                 3.    The District agrees to reimburse each nurse who enrolls in course(s)
    designed to upgrade professional competence provided prior approval has been granted
    by the Superintendent of Schools.



            B.     Duties - The duties of Professional Registered Nurses, currently in effect as
    set forth in the job description dated 9/17/76 on file in the Office of Human Resources,
    shall remain in effect during the term of this contract.

            C.     Term Appointees - Full time term appointees appointed to replace a
     Professional Registered Nurse on extended leave, shall be placed on the appropriate
     salary step. Such appointees shall participate in all applicable employee benefits.

            D.      Extra Pay - Extra pay shall be at the rate of 1/200th per full day ( 1/400th per
     four (4) hour day; 1/800th per two (2) hour day). Extra pay for athletic contest of one-half
     (1/2) day or less in duration shall be at the rate of 1/400th.

            E.     Notwithstanding the above, the position of Lead Nurse will be compensated
     at a rate of $4,933 for the school years 2014-2015, 2015-2016, 2016-2017, and 2017-
     2018.

                                                    62
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 90
                                                               68 of
                                                                  of 105 PageID#:#:85
                                                                     79 PageID      567




           F.     A nurse may request per diem clerical assistance in circumstances when
    administrative and clerical tasks prevent the nurse from attending to the medical needs of
    the students. Such requests must be submitted to the building principal and be approved
    by the Assistant Superintendent for Human Resources.

                                         ARTICLE 46
                                  OTHER LEAVES OF ABSENCE

           A.    The Superintendent may recommend other leaves of absence for reasons
    not stated herein upon such conditions as the Board may deem appropriate.

            B.     Such leaves shall not normally exceed two (2) years.

                                        ARTICLE 47
                                  PERSONAL INJURY BENEFIT

           A.    Whenever a teacher is absent from school as a result of personal injury
    caused by an assault occurring in the discharge of his/her duties and not as the result of
    negligence, he/she will be paid full salary for the period of such absence and no part of
    such absence will be charged to annual sick leave. Such pay shall continue for a period of
    one (1) calendar year, after which sick leave and extended sick leave shall apply.

           B.    The District will reimburse teachers for any clothing or other personal property
    damaged or destroyed as the result of an assault occurring in the discharge of
    duties and not as the result of negligence.

                                            ARTICLE 48
                                           PROTECTION

            A.     Teachers will immediately report in writing to the school principal all cases
     of assault suffered by them in connection with their employment.

             B.     The written report will be forwarded to the Board by the Superintendent. The
     Superintendent will comply with any reasonable request from the teacher for information
     relating to the incident and will act in appropriate ways as liaison between the teacher, the
     police and the courts.




                                                  63
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 91
                                                               69 of
                                                                  of 105 PageID#:#:86
                                                                     79 PageID      568




                                         ARTICLE49
                                 MISCELLANEOUS PROVISIONS

           A.    This Agreement may be altered, changed, added to, deleted from or modified
    only through the voluntary and mutual consent of the parties in a written and signed
    amendment to this Agreement.

             B.    This Agreement shall supersede any rules, regulations or practices of the
     Board and/or Administration which shall be contrary to or inconsistent with its terms. The
     provisions of this agreement shall be incorporated into and be considered part of the
     established policies of the Board.

             C.   Any arrangement, agreement or contract hereafter executed shall be
     expressly made subject to and consistent with the terms of this or subsequent agreements
     to be executed by the parties. If an arrangement, agreement or contract contains any
     language inconsistent with this Agreement, this Agreement during its duration shall be
     controlling.

           D.     The invalidity of any provision hereof, shall not affect, impair or invalidate the
     remainder, but shall be confined to such provision directly involved in the controversy in
     which such invalidity was determined.

            E.      Copies of this Agreement shall be printed at the expense of the Board and
     available to all teachers now employed or hereafter employed by the Board within two (2)
     weeks after its execution or employment if that occurs later.

             F.     It is agreed by and between the parties that any provision of this agreement
     requinng legislative action to permit its implementation by amendment of law or by
     providing the additional funds therefor, shall not become effective until the appropriate
     legislative body has given approval.

                                           ARTICLE 50
                                    DURATION OF AGREEMENT

            This contract shall be effective as of July 1, 2014 and shall continue in effect
     through June 30, 2018.




                                                   64
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 92
                                                               70 of
                                                                  of 105 PageID#:#:87
                                                                     79 PageID      569




                                               ARTICLE 51
                                          TEACHING ASSISTANTS

           A.     The salary schedule for Teaching Assistants is attached hereto as Appendix
     G. Placement on the salary schedule shall be in accordance with full years of service as a
     Teaching Assistant. Level 4 will only be applicable for those Teaching Assistants holding a
     New York State Teaching Certificate.

            B.     Teaching Assistants shall be entitled to longevity payments for years of
     service in the District as follows:

                   -   after   15 years   of   service   -        $225
                   -   after   20 years   of   service   -        $225
                   -   after   25 years   of   service   -        $300
                   -   after   30 years   of   service   -        $300


             C.   The following enumerated Articles and Paragraphs of this contract shall be
     applicable to Teaching Assistants.      Any and all provisions not identified in this
     subparagraph shall not be applicable to Teaching Assistants. The applicable Articles are
     as follows:

           Applicable Articles: 1, 2, 3, 4, 5, 6 (Paragraphs A and 8), 7 (except Paragraph F), 8,
     9, 10, 11, 12 (Paragraph B), 13, 14, 15, 17, 20, 23 (Paragraphs A.1 and C), 26
     (Paragraphs C and D), 29 (Paragraphs Hand I), 31 (Paragraph G), 36 (Except Paragraph
     A.8 [mentor stipend]), 38, 39, 40, 41, 42 (Paragraphs A, B, C.1, D, E), 43, 44 (Paragraphs
     A and B), 46, 48, 49 and 50.

            D.     INSURANCES

            1.     Health Insurance

                    The District shall pay eighty-six (86%) percent of the cost of the health and
     welfare plan for full-time employees. The District's contribution shall be eighty-five (85%)
     percent effective July 1, 2011, eighty-four (84%) percent effective July 1, 2012, and eighty-
     three (83%) percent effective June 30, 2014.

                    Teaching Assistants who have had health insurance coverage for two (2)
     years and who opt-out of such coverage by January 1, 2009, shall receive an annual
     payment of $2,000 provided they continue to opt-out. No other Teaching Assistants shall
     be eligible for the opt-out payment.




                                                             65
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 93
                                                               71 of
                                                                  of 105 PageID#:#:88
                                                                     79 PageID      570




            2.    Disability Insurance

                  Teaching Assistants shall be eligible for the disability benefit provided to
    Teachers, subject to the requirement that Teaching Assistant contribute fifty (50%) percent
    of the increase in the cost of providing such benefit to the Teaching Assistants.

            3.    Life Insurance

                  Upon completion of one year of active service in the District, Teaching
    Assistants will receive a group life insurance benefit in the amount of fifteen thousand
    ($15,000) dollars.

            4.    IRC Salary Reduction Plan

                 The District will establish an IRC salary reduction plan for health insurance,
    EMM, child and/or elder care, subject to the requirements of the Internal Revenue Service.

            5.    Dental Insurance

                  Teaching Assistants shall be eligible to participate in the Dental Plan by
    contributing one hundred (100%) percent of the premium toward such plan.

            6.    Excess Major Medical

                   Teaching Assistants will be eligible to participate in the excess major medical
    benefit reflected in Article 35, Paragraph E of the contract.

            E.    PERSONNEL FILES

          No material that is negative, evaluative or disciplinary in nature shall be filed in
    Teaching Assistants' personnel files unless the employee has had the opportunity to see
    the material and sign off attesting to such review. The signature shall not imply or infer that
    the employee agrees with the content therein. Unit members shall have the right to answer
    any material by submitting such written response within thirty (30) days.

            F.    JOB DESCRIPTION

            The job description of Teaching Assistants shall be consistent with N.Y.C.R.R. §80-
     5.6.

            G.    WORK DAY

           The length of the work day shall be 7.5 hours. There shall be one-half hour lunch
     break and two fifteen minute breaks. One of these fifteen minute breaks shall be
     combined with the thirty (30) minute lunch break. This forty-five (45) minute uninterrupted

                                                  66
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 94
                                                               72 of
                                                                  of 105 PageID#:#:89
                                                                     79 PageID      571




     lunch break shall be in place as of July 1, 2009. At the High School the Teaching
     Assistants' remaining break will be subsumed within a duty/break period, which shall be
     equally divided between a duty assignment and break time (effective July 1, 2009).

            Whenever feasible, breaks shall be scheduled to avoid extended, continuous
     supervision of students. Teaching assistants may be permitted to take advantage of
     opportunities within the work day to better plan for their professional responsibilities subject
     to the building administrator's review and agreement.


            H.     VACANCIES

             Teaching Assistants shall be permitted to be considered for vacant positions that
     exist or may arise during the school year by submitting a letter of interest at any time to the
     Office of Human Resources. Such requests will be considered in the best interests of the
     District and at the sole discretion of the Assistant Superintendent for Human Resources.


            I.      RETIREMENT BENEFITS

            Teaching Assistants who voluntarily retire will be paid a retirement benefit based
     upon the number of accumulated unused leave days according to the following schedule,
     provided, ninety (90) calendar days advance notice is given. The three months notice may
     be waived for extenuating circumstances. This benefit will also be paid if the employee
     dies while in the active service of the District. In no event shall an employee whose
     services have been terminated be entitled to this benefit. In order to participate in this
     benefit, an employee must meet the NYSTRS criteria for retirement.

            Teaching Assistants shall receive their then current daily rate of pay for accumulated
     sick leave based on a formula of one (1) day for every five (5) days accumulated. Sick
     days accumulated after June 30, 2006, or after the date upon which the employee is
     appointed as a Teaching Assistant, whichever is earlier, shall be paid at the rate of one (1)
     day for every four (4) days accumulated (subject to reduction as days are utilized).


            J..     Professional Development Fund

            Teaching Assistants shall be permitted to access the professional development
     funds reflected in Article 44 of the contract for approved local workshops. Such workshops
     shall not exceed two (2) days.




                                                    67
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 95
                                                               73 of
                                                                  of 105 PageID#:#:90
                                                                     79 PageID      572




             K.       Workers' Compensation

           Whenever employees are absent on paid sick leave as a result of a work-related
    accident occurring during duty hours and the District is awarded reimbursement as a result
    of the Worker's Compensation Board hearing, the permanent employee involved will be
    credited with the amount of sick leave that he/she has taken on account of such accident
    equivalent to the monetary amount received by the District divided by the employee's daily
    rate of pay.


    Dated:    2-/Y'/zo( ,6                                 M,.E1t~eP
                                                           Superintendent of Schools


    Dated:           L\ / c:J..DIL,
                  .;>_/
                                                           ~v'M±GJ 111i   ltL (l. Dl<L1l.ek_
                                                            s. Antoinette L. Blanck
                                                           President, United Teachers of
                                                           Northport




                                                68
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 96
                                                               74 of
                                                                  of 105 PageID#:#:91
                                                                     79 PageID      573



                                              APPENDIX A

                            2014-2015 Schedule (2013-2014 Schedule+ 2.85%)

   Step    BA      BA15     BA30       MA       MA15       MA30       MA45       MA60      MA75       DR

    1     50,971   52,215    54,326    57,899    59,717     62,361     63,703     65,102    67,713    70,327
    2     52,378   53,917    56,198    59,800    61,826     64,473     65,984     67,495    70,078    72,664
    3     53,784   55,618    58,069    61,700    63,937     66,583     68,264     69,885    72,440    74,998
    4     55,897   57,870    60,602    64,513    66,752     69,396     71,218     73,067    75,510    77,954
    5     58,005   60,122    63,134    67,329    69,566     72,211     74,171     76,244    78,577    80,907
    6     60,117   62,373    65,667    70,142    72,380     75,025     77, 127    79,425    81,646    83,864
    7     62,227   64,628    68,201    72,958    75,193     77,840     80,082     82,603    84,712    86,818
    8     64,338   66,876    70,733    75,770    78,007     80,654     83,039     85,788    87,932    90,131
    9     66,449   69,128    73,266    78,584    80,823     83,468     85,993     88,967    91,191    93,472
    10    68,559   71,379    75,799    81,398    83,636     86,281     88,948     92,147    94,451    96,813
    11    70,670   73,630    78,332    84,210    86,452     89,097     91,902     95,325    97,709   100,151
    12    72,779   75,883    80,865    87,027    89,265     91,910     94,856     98,507   100,968   103,492
    13    74,889   78,133    83,394    89,842    92,079     94,724     97,812    101,686   104,226   106,834
    14    77,001   80,383    85,929    92,657    94,892     97,538    100,767    104,865   107,486   110,174
    15    79,111   82,634    88,460    95,469    97,706    100,353    103,721    108,047   110,747   113,516
    16    81,225   84,886    90,996    98,284   100,521    103,167    106,677    111,226   114,004   116,856
    17    83,333   87,138    93,526   101,098   103,334    105,978-   109,631    114,404   117,264   120,197
    18    85,446   89,391    96,060   103,911   106,149    108,795    112,587    117,585   120,525   123,537
    19    87,556   91,639    98,592   106,726   108,963    111,608    115,540    120,766   123,785   126,879
    20    89,667   93,893   iOl,126   109,540   111,777    114,423    118,493    123,946   127,044   130,218

                                              APPENDIXB

                            2015-2016 Schedule (2014-2015 Schedule+ 2.85%)

   Step    BA      BA15     BA30       JVIA      JVL4-15   MA30       MA45       MA60      JVIA75     DR

     1    52,424   53,703    55,875    59,550     61,419    64,138     65,519     66,957    69,643    72,331
    2     53,871   55,454    57,800    61,504     63,588    66,310     67,865     69,419    72,075    74,734
    3     55,317   57,203    59,724    63,458     65,759    68,481     70,209     71,876    74,505    77,136
    4     57,490   59,519    62,329    66,351     68,654    71,374     73,248     75,149    77,662    80,176
    5     59,658   61,835    64,934    69,248     71,548    74,269     76,285     78,417    80,817    83,213
    6     61,830   64,151    67,538    72,141     74,442    77,163     79,325     81,688    83,973    86,254
    7     64,001   66,470    70,145    75,037     77,336    80,058     82,364     84,957    87,127    89,292
     8    66,171   68,782    72,749    77,929     80,230    82,953     85,406     88,233    90,438    92,699
    9     68,343   71,098    75,354    80,823     83,126    85,847     88,444     91,503    93,790    96,136
    10    70,513   73,413    77,960    83,717     86,019    88,740     91,483     94;774    97,143    99,572
    11    72,684   75,729    80,564    86,610     88,915    91,636     94,521     98,042   100,493   103,006
    12    74,853   78,045    83,169    89,507     91,809    94,529     97,560    101,314   103,845   106,441
    13    77,024   80,360    85,771    92,402     94,703    97,423    100,600    104,584   107,197   109,879
    14    79,195   82,674    88,378    95,297     97,597   100,318    103,639    107,853   110,550   113,314
    15    81,366   84,989    90,981    98,190    100,491   103,213    106,677    111,126   113,903   116,751
    16    83,540   87,305    93,589   101,086    103,386   106,107    109,717    114,396   117,253   120,187
    17    85,708   89,621    96,191   103,980    106,279   108,998    112,755    117,665   120,606   123,622
    18    87,881   91,939    98,798   106,873    109,175   111,895    115,796    120,937   123,960   127,058
    19    90,052   94,251   101,402   109,768    112,069   114,788    118,833    124,208   127,313   130,495
    20    92,222   96,569   104,008   112,662    114,963   117,684    121,871    127,478   130,665   133,930
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 97
                                                               75 of
                                                                  of 105 PageID#:#:92
                                                                     79 PageID      574



                                               APPENDIXC

                         2016-2017 Salary Schedule (2015-2016 Schedule+ 1.20%)
                        [Unit members shall receive half the value of full increment)

   Step   BA        BA15      BA30       MA        MAIS       MA30       MA45           MA60       MA75       DR

    I     53,053    54,347    56,545     60,264     62,156     64,908     66,305        67,761     70,479     73,199
    la    53,785    55,233    57,519     61,253     63,254     66,007     67,492        69,006     71,709     74,415
     2    54,518    56,119    58,494     62,242     64,351     67,106     68,679        70,252     72,940     75,631
    2a    55,249    57,004    59,467     63,231     65,450     68,204     69,866        71,495     74,169     76,846
     3    55,981    57,890    60,441     64,220     66,548     69,302     71,052        72,739     75,399     78,061
    3a    57,080    59,061    61,759     65,684     68,013     70,766     72,589        74,395     76,997     79,600
     4    58,180    60,233    63,077     67,147     69,478     72,230     74,127        76,051     78,594     81,138
    4a    59,277    61,405    64,395     68,613     70,942     73,695     75,664        77,704      80,191    82,675
     5    60,374    62,577    65,713     70,079     72,407     75,160     77,201        79,358      81,787     84,211
    Sa    61,473    63,749    67,031     71,542     73,871     76,625     78,739         81,013     83,384     85,750
     6    62,572    64,921    68,349     73,006     75,336     78,089     80,277         82,669     84,981     87,289
    6a    63,670    66,094    69,667     74,472     76,800     79,554      81,815        84,323     86,577     88,826
     7    64,769    67,267    70,986     75,937     78,264     81,019      83,353        85,977     88,172     90,364
    7a    65,867    68,437    72,304     77,401      79,728     82,484     84,892        87,634     89,848     92,088
     8    66,966    69,608    73,622     78,864      81,193     83,948     86,431        89,292     91,523     93,812
    Sa    68,064    70,779    74,940      80,329     82,658     85,412     87,968        90,946     93,219     95,551
     9    69,163    71,951    76,259      81,793     84,124     86,877     89,505        92,601     94,915     97,290
    9a    70,261    73,123    77,577      83,258     85,587     88,341     91,043        94,256     96,612     99,028
     10   71,359    74,294    78,895      84,722     87,051     89,805     92,581        95,911     98,309    100,767
    IOa   72,458    75,466     80,213     86,186     88,517     91,270     94,118        97,565    100,004    102,504
     11   73,557    76,638     81,531     87,650     89,982     92,736     95,655        99,219    101,699    104,242
    Ila   74,654    77,810     82,849     89,115     91,446     94,200     97,193       100,874    103,395    105,980
     12   75,751    78,982     84,167     90,581     92,910     95,664     98,731       102,530    105,092    107,719
    12a   76,849     80,153    85,484     92,046     94,375     97,128    100,269       104,184    106,787    109,458
     13    77,948    81,324    86,800     93,511     95,839     98,593    101,807       105,839    108,483    111,198
    13a   79,047     82,495    88,119     94,976     97,304    100,057    103,345       107,493    110,180    112,936
     14    80,146    83,666    89,439     96,441     98,768    101,521    104,883       109,148    111,876    114,674
    14a    81,244    84,838    90,756     97,905    100,233    102,986    106,420       110,804    113,573    116,413
     15    82,342    86,009    92,073     99,369    101,697    104,451    107,957       112,460    115,270    118,152
    15a    83,442    87,181    93,393    100,834    103,162    105,916    109,496       114,114    116,965    119,890
     16    84,542    88,353    94,712    102,299    104,627    107,380    111,034       115,769    118,660    121,629
    16a    85,639    89,525    96,029    103,763    106,091    108,843    112,571       117,423    120,357    123,367
     17    86,737    90,696    97,345    105,228    107,555    110,306    114,108       119,077    122,054     125,106
    17a    87,836    91,869    98,664    106,691    109,020    111,772    115,647       120,732    123,750     126,844
     18    88,935    93,042    99,983    108,155    110,485    113,238    117,185       122,388     125,447    128,583
    18a    90,034    94,212   101,301    109,620    111,949    114,702    118,722       124,043     127,144    130,322
     19    91,132    95,382   102,619    111,085    113,414    116,166    120,259       125,699     128,841    132,061
    19a    92,231    96,555   103,938    112,550    114,878    117,631    121,796        127,353    130,537    133,799
     20    93,329    97,728   105,256    114,014    116,343    119,096    123,333        129,008    132,233    135,537
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 98
                                                               76 of
                                                                  of 105 PageID#:#:93
                                                                     79 PageID      575



                                                APPENDIXD

                            2017-2018 Schedule (2016-2017 Schedule+ 1.25%)
                                   [Remaining half-increment granted)

   Step    BA      BAlS     BA30       MA        MAlS       MA30      MA45      MA60       MA75       DR

    1     53,716   55,027    57,252    61,017     62,933     65,719    67,134    68,608     71,360    74,114
    2     55,199   56,821    59,225    63,020     65, 156    67,945    69,538    71,130     73,852    76,577
    3     56,681   58,613    61,196    65,022     67,380     70,169    71,940    73,648     76,341    79,037
    4     58,907   60,986    63,866    67,987     70,346     73,133    75,054    77,002     79,577    82,152
    5     61,129   63,360    66,534    70,955     73,312     76,100    78,166    80,350     82,809    85,264
    6     63,354   65,732    69,203    73,919     76,277     79,065    81,281    83,702     86,043    88,380
    7     65,578   68,108    71,874    76,887     79,242     82,032    84,395    87,051     89,274    91,493
    8     67,803   70,478    74,542    79,850     82,207     84,997    87,511    90,408     92,667    94,984
    9     70,028   72,850    77,212    82,815     85,175     87,963    90,624    93,758     96,102    98,506
    10    72,251   75,223    79,881    85,781     88,140     90,927    93,738    97,110     99,538   102,026
    11    74,476   77,595    82,550    88,745     91,107     93,895    96,851   100,459    102,970   105,545
    12    76,698   79,969    85,220    91,713     94,072     96,859    99,965   103,811    106,405   109,065
    13    78,922   82,341    87,885    94,680     97,037     99,825   103,080   107, 162   109,839   112,588
    14    81,147   84,712    90,557    97,646    100,003    102,790   106,194   110,512    113,275   116,107
    15    83,372   87,084    93,224   100,611    102,968    105,757   109,307   113,866    116,711   119,629
    16    85,599   89,458    95,896   103,577    105,935    108,723   112,422   117,216    120,143   123, 149
    17    87,821   91,830    98,562   106,543    108,899    111,685   115,535   120,565    123,579   126,670
    18    90,047   94,205   101,233   109,507    111,866    114,654   118,650   123,918    127,015   130,190
    19    92,271   96,574   103,901   112,474    114,831    117,618   121,762   127,270    130,451   133,712
    20    94,495   98,949   106,572   115,439    117,797    120,585   124,875   130,620    133,886   137,231
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3
                                       1-2 Filed
                                           Filed 06/06/19
                                                 06/13/18 Page
                                                          Page 99
                                                               77 of
                                                                  of 105 PageID#:#:94
                                                                     79 PageID      576



                                       APPENDIXE

                                   Nurses Salary Schedules

 2014-2015             2015-2016                   2016-2017              2017-2018
     96%                   97%                         98%                    98%

   Step                  Step                         Step                  Step
    1        48,933        1       50,851               1      51,992        1        52,642
    2        50,283        2       52,255              la      52,710        2        54,095
    3        51,633        3       53,658              2       53,427        3        55,547
    4        53,661        4       55,765              2a      54,144        4        57,729
    5        55,685        5       57,869               3      54,861        5        59,906
    6        57,712        6       59,975              3a      55,939        6        62,087
    7        59,738        7       62,081               4      57,016        7        64,267
    8        61,764        8       64,186              4a      58,092        8        66,447
    9        63,791        9       66,293               5      59,167        9        68,627
    10       65,816       10       68,397              Sa      60,244        10       70,806
    11       67,843       11       70,504               6      61,321        11       72,987
    12       69,868       12       72,607              6a      62,397        12       75,164
    13       71,894       13       74,713               7      63,473        13       77,344
    14       73,921       14       76,819              7a      64,550        14       79,524
    15       75,947       15       78,925               8      65,626        15        81,704
    16       77,976       16       81,033              8a      66,703        16        83,887
    17       80,000       17       83,137               9      67,780        17        86,064
    18       82,028       18       85,244              9a       68,856       18        88,246
    19       84,054       19       87,350               10      69,932       19        90,426
    20       86,080       20       89,456              lOa      71,009       20        92,606
                                                        11      72,085
                                                       lla      73,161
                                                        12      74,236
                                                       12a      75,312
                                                        13      76,389
                                                       13a      77,466
                                                        14      78,543
                                                       14a      79,619
                                                        15      80,695
                                                       15a      81,773
                                                        16      82,851
                                                       16a      83,927
                                                        17      85,002
                                                       17a      86,079
                                                        18      87,157
                                                        18a      88,233
                                                        19       89,310
                                                        19a     90,386
                                                        20       91,462
Case
Case2:18-cv-03439-NGG-RLM
     2:18-cv-03439-JMA-GRB Document
                           Document 53-3 Filed06/13/18
                                    1-2 Filed  06/06/19 Page
                                                         Page78
                                                              100
                                                                of of
                                                                   79105 PageID
                                                                      PageID     #:
                                                                             #: 95
                                     577




                                              F
      Longevity

              Those teachers identified in Attachment "3" of the Memorandum of
      Agreement between the District and the Union dated December 12, 2006 shall
      be granted an enhanced longevity award in place of the longevity awards
      referred to in Article 33(8) of the labor contract. Effective July 1, 2006, such
      teachers shall be entitled to the payment of longevity salary increases according
      to the following schedule, less any prior longevity payments made between July
      1, 2006 and the date of execution of the labor contract between the parties which
      labor contract is for the period July 1, 2006 - June 30, 2010. No retroactive
      payments shall be made for those unit members who would have qualified for the
      aforesaid awards in prior years. Hence, eligible unit members shall begin receipt
      of the award in the amount indicated based on the indicated year of service. (For
      example, if a unit member has been employed for twenty-five (25) years,
      effective July 1, 2006, he/she shall begin receiving an enhanced longevity award
      in the amount of $3,300). Payment of the foregoing shall be in accordance with
      paragraph (8)(1) and (8)(3) of Article 33 of the labor contract.

                           Completed Years of Service         Award

                                     15-19                    $800
                                     20-24                    $2,300
                                     25-29                    $3,300
                                     30 or more               $4,300

      Unit members not identified in Attachment "3" of the Memorandum of Agreement
      between the District and the Union dated December 12, 2006 shall be paid
      longevity as is currently set forth in Article 33(8) of the parties' labor contract.

      Unit members identified in Attachment "3" of the Memorandum of Agreement
      between the District and the Union dated December 12, 2006 who have
      completed 10-14 years of service shall receive an increment adjustment of $500
      and shall be placed on the enhanced longevity award set forth upon completion
      of 15 years of service.
Case
Case2:18-cv-03439-NGG-RLM
     2:18-cv-03439-JMA-GRB Document
                           Document 53-3 Filed06/13/18
                                    1-2 Filed  06/06/19 Page
                                                         Page79
                                                              101
                                                                of of
                                                                   79105 PageID
                                                                      PageID     #:
                                                                             #: 96
                                     578


                                            APPENDLXG

                                 Teaching Assistants Salary Schedules


                           Step         A           J!            £          D.
                             1         25,154     25,941         26,750     28,141
                             2         25,941     26,750         27,584     29,017
                             3         26,750     27,584         28,444     29,920
                             4         27,584     28,444         29,330     30,849
                             5         28,439     29,326         30,239     31,805
                             6         29,365     30,238         31,179     32,795
                             7         30,236     31, 178        32,149     33,814
                             8         31, 176    32, 148        33,149     34,866
                             9         32, 145    33, 148        34,179     35,950


                                                   ,.,,,,,n..
                         iiiStep         A          B              c          D
                             1         25,871     26,680         27,513     28,943
                             2         26,680     27,513         28,371     29,844
                             3         27,513     28,371         29,255     30,773
                             4         28,371     29,255         30,166     31,728
                             5         29,250     30,161         31,101     32,712
                             6         30,202     31,100         32,068     33,729
                             7         31,098     32,067         33,065     34,778
                             8         32,064     33,064         34,093     35,860
                             9         33,061     34,093         35,153     36,975



                         ~
                            Steo
                              1
                              2
                              3
                                         A
                                       26, 181
                                       27,000
                                       27,843
                                                    B
                                                  27,000
                                                  27,843
                                                  28,711
                                                            ,_

                                                                   c
                                                                 27,843
                                                                 28,711
                                                                 29,606
                                                                            - D
                                                                            29,290
                                                                            30,202
                                                                            31,142
                              4        28,711     29,606         30,528     32,109
                              5        29,601     30,523         31,474     33,104
                              6        30,564     31,473         32,452     34,134
                              7        31,471     32,451         33,462     35,195
                              8        32,449     33,461         34,502     36,290
                              9        33,458     34,502         35,575     37,418
                             10        34,498     35,575         36,681     38,582




                                        26,509     27,338         28, 191    29,656
                              2         27,338     28,191         29,070     30,580
                              3         28, 191    29,070         29,976     31,531
                              4         29,070     29,976         30,909     32,510
                              5         29,971     30,905         31,867     33,518
                              6         30,946     31,866         32,858     34,561
                              7         31,864     32,857         33,880     35,635
                              8         32,855     33,879         34,934     36,744
                              9         33,876     34,933         36,020     37,886
                              10        34,929     36,020         37,140     39,064
Case 2:18-cv-03439-NGG-RLM Document 53-3 Filed 06/06/19 Page 102 of 105 PageID #:
                                     579




      EXHIBIT D
Case
     MITCHELL LAW                                 PLLC

 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3 Filed08/27/18
                                       34 Filed  06/06/19 Page
                                                           Page1103
                                                                 of 3ofPageID
                                                                        105 PageID
                                                                              #: 172#:
                                       580
     MITCHELL LAW




                                                  PLLC
                                                                This is Marion Regular 24pt with 75% V
                                                                reduction and 100% horizontal.I increas
                                                                kerningJonathan
                                                                        betweenF. last L and first L in La
     MITCHELL LAW                                  PLLC
                                                                                  Mitchell
                                                                and betweenMitchell
                                                                            L and   Law
                                                                                      APLLC
                                                                                        50 as well.
                                         PLLC                      106 East Sixth Street, Suite 900
      MITCHELL LAW                                                            Austin, Texas 78701
                                                                             (512) 686-3940 tel
                                                                The PLLC size ranges from 5pt (2) to 8p
                                                                             (512) 686-3941 fax
     MITCHELL LAW                                               my favoritejonathan@mitchell.law
                                                                               location is 2 because of the s
     August 27, 2018                     PLLC
                                                                with the M.
     The Honorable Joan M. Azrack
     United States District Court
     Eastern District of New York
     100 Federal Plaza
     Central Islip, New York 11722

     Re:     Pellegrino v. New York State United Teachers, No. 2:18-cv-03439

     Dear Judge Azrack:
   W Our letter in response to the union defendants (ECFHere      it explains
                                                                      is with    the
                                                                                  the flipped
                                                                                      plaintiffs’ letter that you su
       ITCHELL LAW                                          No. 33)           why
                                           PLLC




     claims for declaratory and injunctive relief are not moot. We it
                                                           I like  addbecause
                                                                        the following observations
                                                                                  of the   symmetry. Your call
   W                                   PLLC
     in response to the school district’s letter.          of the PLLC...though I kind of like it over t
       ITCHELL LAW
                                                             alongside.
    WFirst, the school district is wrong to suggest that Janus “change[d]” the law or created a
        ITCHELL LAW
     “new law.” ECF No. 32 at 2. Courts PLLC  do not make or change laws; they interpret and
     discover the meaning of laws enacted by others. That is why the Supreme Court always
   W
       ITCHELL LAW
     gives retroactive effect to rulings that interpret the Constitution or federal statutes,
     including rulings that overrule itsPLLC
                                          earlier precedents. See Harper v. Va. Dep’t of Taxation,
     509 U.S. 86, 96 (1993). Janus did not “change” the law when it overruled Abood v. Detroit
     Bd. of Ed., 413 U.S. 209 (1977); it simply recognized that the Constitution had prohibited
     public-sector agency shops all along and that Abood had misinterpreted the Constitution
     from the get-go. See Janus v. Am. Fed’n of State, Cty., & Mun. Employees, Council 31, 138
     S. Ct. 2448, 2460 (2018) (“Abood was poorly reasoned.”). An actual change in the law —
     such as a constitutional amendment outlawing public-sector agency shops or a repeal of the
     statutes that authorize this practice — would moot the plaintiffs’ claims for injunctive relief.
     But voluntary cessation in response to a judicial interpretation of the Constitution does not
     moot ongoing litigation.

     The defendants in this case are no different from the state officials who were litigating the
     constitutionality of their state’s marriage laws at the time that Obergefell v. Hodges, 135 S.
     Ct. 2584 (2015), was decided. The States that were litigating these cases promptly
     complied with Obergefell and starting issuing marriage licenses to same-sex couples after the
     Supreme Court’s ruling — but that did not moot the ongoing constitutional challenges to
     the state’s marriage laws. See, e.g., Rosenbrahn v. Daugaard, 799 F.3d 918, 922 (8th Cir.
     2015) (“South Dakota’s assurances of compliance with Obergefell do not moot the case.”);
     Waters v. Ricketts, 798 F.3d 682, 686 (8th Cir. 2015) (“Nebraska’s assurances of
     compliance with Obergefell do not moot the case.”); Waters v. Ricketts, 159 F. Supp. 3d


     response to school district’s letter of august 20, 2018                              Page 1 of 3
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3 Filed08/27/18
                                       34 Filed  06/06/19 Page
                                                           Page2104
                                                                 of 3ofPageID
                                                                        105 PageID
                                                                              #: 173#:
                                       581


     992, 999–1000 (D. Neb. 2016) (refusing to find the plaintiffs’ constitutional challenge to
     Nebraska’s laws moot because “no Court has yet declared Section 29 unconstitutional. . . .
     It has not been repealed and is still published as part of the Nebraska Constitution. . . . The
     Obergefell case struck down the marriage exclusions in Michigan, Kentucky, Ohio, and
     Tennessee. While precedent does in fact dictate the result in the case before this Court,
     Section 29 has not specifically been declared unconstitutional.”); Strawser v. Strange, 190 F.
     Supp. 3d 1078, 1081 (S.D. Ala. 2016) (“[A] government ordinarily cannot establish
     mootness just by promising to sin no more.” (citation and internal quotation marks
     omitted)).

     The defendants in this case are in the same situation: They have stopped enforcing the
     statutes in response to an intervening Supreme Court decision, but the State has not
     repealed or amended the offending statutes. And there is nothing to stop the defendants
     from resuming enforcement of these statutes if the composition of the federal judiciary
     changes or if Congress enacts legislation to deprive the Supreme Court of jurisdiction over
     Janus-related claims. See Article III, § 2, ¶ 2. The defendants’ voluntary cessation is rooted
     entirely in convenience — they know they will be sued and lose in court if they try to enforce
     the statutes at this time, so they are halting enforcement while leaving the statutes on the
     books for the possibility of future use.

     Second, even if the school district court were right to say that Janus moots the claims for
     declaratory and injunctive relief, it is wrong to suggest that this also moots the plaintiffs’
     remaining claims for retrospective relief. See ECF No. 32 at 2 (“As a result of that decision,
     Plaintiff Pellegrino’s argument that he was compelled to join the union because if he did
     not join he would have been forced to pay agency fees is eliminated. The Janus decision also
     moots all of Plaintiff Van Ostrand’s claims. Based upon the foregoing, a justiciable
     controversy no longer remains and the case must be dismissed for lack of subject matter
     jurisdiction.”). The school district — along with the union — is jointly and severally liable for
     any monetary judgment that might be imposed on account of this unconstitutional agency
     shop. To be sure, the indemnification clause in the collective-bargaining agreement would
     compel the union to reimburse the school district for any judgment that might be entered
     against it. See Complaint ¶ 15. But the school district remains a proper defendant with
     respect to the claims for monetary relief.

     Third, the school district is wrong to assert that the plaintiffs lack “standing” under Article
     III. Standing is determined by events that existed at the time the complaint is filed, and
     both Pellegrino and Van Ostrand unquestionably had standing to seek declaratory and
     injunctive relief while the agency-shop arrangement was in effect. See County of Riverside v.
     McLaughlin, 500 U.S. 44, 51 (1991). The lack of “future injury” that the school district
     describes was caused by post-filing events, and that goes to mootness rather than standing.
     Id.

     Finally, the complaint pleads all the facts needed to show how the plaintiffs are entitled to
     relief. The complaint alleges that the school district had enforced an agency shop in
     conjunction with the union, and it attaches the collective-bargaining agreement that



     response to school district’s letter of august 20, 2018                               Page 2 of 3
Case
 Case2:18-cv-03439-NGG-RLM
       2:18-cv-03439-JMA-GRB Document
                              Document53-3 Filed08/27/18
                                       34 Filed  06/06/19 Page
                                                           Page3105
                                                                 of 3ofPageID
                                                                        105 PageID
                                                                              #: 174#:
                                       582


     established this unconstitutional arrangement. That not only alleges but conclusively proves
     that the school district violated the constitutional rights of agency-fee payers and reluctant
     union members such as Mr. Pellegrino — all of whom are represented in the proposed
     classes of plaintiffs. The school district might believe that the plaintiffs’ legal theory is
     defective, but there no defect in the amount of factual detail presented in the complaint.


                                                  Sincerely,




                                                  Jonathan F. Mitchell *
                                                  Mitchell Law PLLC
      cc: All counsel (via ECF)                   pro hac vice application forthcoming




     response to school district’s letter of august 20, 2018                             Page 3 of 3
